

Exhibit 10.5    




_______________________________________
ASSET PURCHASE AGREEMENT
________________________________________
BY AND BETWEEN
GE DIGITAL LLC
AND
BAKER HUGHES, A GE COMPANY, LLC
DATED AS OF July 31, 2019






        



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
 
Article I
 
 
 
 
 
DEFINITIONS
 
Section 1.1
Certain Defined Terms
1
Section 1.2
Definitions
8
 
Article II
 
 
 
 
 
PURCHASE AND SALE
 
Section 2.1
Purchase and Sale of Assets
9
Section 2.2
Assumption and Exclusion of Liabilities
11
Section 2.3
Purchase Price and Allocation
11
Section 2.4
Closing
12
Section 2.5
Closing Deliveries
12
Section 2.6
Non-Assignment; Consents
13
 
Article III
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
Section 3.1
Organization and Authority of the Seller
15
Section 3.2
No Conflict
15
Section 3.3
Governmental Consents and Approvals
15
Section 3.4
Backlog
16
Section 3.5
Conduct in the Ordinary Course
16
Section 3.6
Litigation
16
Section 3.7
Compliance with Laws; Permits; Anti-Bribery and Anti-Money Laundering Compliance
16
Section 3.8
Intellectual Property.
17
Section 3.9
Taxes
18
Section 3.10
Transferred Contracts
19
Section 3.11
Employee Benefit Plans and Labor Matters
20
Section 3.12
Affiliate Transactions
21
Section 3.13
Insurance
21
Section 3.14
Trade Compliance
22
Section 3.15
Brokers
22
Section 3.16
Waiver and Release
22
Section 3.17
Exclusivity of Representations and Warranties
22
 
Article IV
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
Section 4.1
Organization and Authority of the Purchaser
23
Section 4.2
No Conflict
23



i
    

--------------------------------------------------------------------------------





Section 4.3
Governmental Consents and Approvals
24
Section 4.4
Brokers
24
Section 4.5
Litigation
24
Section 4.6
No Other Representations
24
 
Article V
 
 
 
 
 
ADDITIONAL AGREEMENTS
 
Section 5.1
Conduct of Business Prior to the Closing
24
Section 5.2
Antitrust Notifications and Other Regulatory Approvals
26
Section 5.3
Access to Information
26
Section 5.4
Notifications
27
Section 5.5
Customer Communication Efforts
27
Section 5.6
Employee Matters
28
Section 5.7
Further Action; Misdirected Funds and Correspondence; Misallocated Assets
28
Section 5.8
Transferred Contracts Schedule
29
Section 5.9
Missing Documents
30
Section 5.10
Consents
30
Section 5.11
Tax Cooperation and Exchange of Information
30
Section 5.12
Straddle Periods
31
Section 5.13
Conveyance Taxes
31
Section 5.14
Refunds
31
Section 5.15
Tax Treatment
32
Section 5.16
Intellectual Property Licenses
32
Section 5.17
Website Redirection
33
Section 5.18
Bulk Transfer Laws
33
Section 5.19
Non-Solicitation
33
Section 5.20
Public Announcements
33
Section 5.21
Waiver and Release
33
 
Article VI
 
 
 
 
 
CONDITIONS TO CLOSING
 
Section 6.1
Conditions to Obligations of the Seller
34
Section 6.2
Conditions to Obligations of the Purchaser
35
 
Article VII
 
 
 
 
 
INDEMNIFICATION
 
Section 7.1
Survival of Representations, Warranties, Covenants and Agreements
36
Section 7.2
Indemnification by the Seller
36
Section 7.3
Indemnification by the Purchaser
36
Section 7.4
Limits on Indemnification
37
Section 7.5
Notice of Loss; Third-Party Claims
38
Section 7.6
Set-Off
39
Section 7.7
Tax Treatment
39



ii
    

--------------------------------------------------------------------------------





Section 7.8
Exclusive Remedy
39
 
Article VIII
 
 
 
 
 
TERMINATION
 
Section 8.1
Termination
39
Section 8.2
Effect of Termination
40
 
Article IX
 
 
 
 
 
GENERAL PROVISIONS
 
Section 9.1
Payments
40
Section 9.2
Independent Contractors
41
Section 9.3
Confidentiality
41
Section 9.4
Further Assurances
42
Section 9.5
Notices
42
Section 9.6
Entire Agreement
43
Section 9.7
No Third-Party Beneficiaries
43
Section 9.8
Amendment; Waiver
43
Section 9.9
Governing Law
43
Section 9.10
Waiver of Jury Trial
44
Section 9.11
Counterparts; Electronic Transmission of Signatures
44
Section 9.12
Assignment
44
Section 9.13
Rules of Construction
44
Section 9.14
Non-Recourse
45
Section 9.15
Expenses
45
Section 9.16
Severability
45
Section 9.17
Specific Performance
45



SCHEDULES AND EXHIBITS


Schedule 1.1(a)    In-Scope Employees
Schedule 1.1(b)    Seller’s IP Knowledge
Schedule 1.1(c)    Seller’s Knowledge
Schedule 2.1(a)(i)    Transferred Contracts
Schedule 5.21(a)    Waiver and Release
Schedule 5.21(b)    Specified Contracts
Exhibit A    A&R MPSA Amendment


iii
    

--------------------------------------------------------------------------------





Exhibit B    Referral Agreement
Exhibit C    Form of Bill of Sale
Exhibit D    Form of Assignment and Assumption Agreement
Exhibit E    Form of Services Agreement
Disclosure Schedule






iv
    

--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT, dated as of July 31, 2019 (this “Agreement”), is
entered into by and between (a) GE Digital LLC, a Delaware limited liability
company (the “Purchaser”) and (b) Baker Hughes, a GE company, LLC, a Delaware
limited liability company (the “Seller”).
WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase and assume from the Seller the Purchased Assets (defined below) and the
Assumed Liabilities (defined below) of the Seller, upon the terms and subject to
the conditions set forth herein;
WHEREAS, as a condition and inducement to the Purchaser’s willingness to enter
into this Agreement, the Purchaser is entering into on the date hereof (i) an
amendment, attached hereto as Exhibit A (the “A&R MPSA Amendment”), to that
certain Amended and Restated GE Digital Master Products and Services Agreement,
dated as of November 13, 2018, by and between the Purchaser and the Seller (the
“A&R MPSA” and together with the A&R MPSA Amendment, the “Amended A&R MPSA”) and
(ii) a GE Digital Referral Agreement, by and between the Purchaser and the
Seller, attached hereto as Exhibit B (the “Referral Agreement”); and
WHEREAS, the Conflicts Committee (as defined herein) has adopted resolutions
approving this Agreement and the transactions contemplated hereby and the
Ancillary Documents (as defined herein).
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Parties hereby agree as follows:


1
    

--------------------------------------------------------------------------------






Article I

DEFINITIONS

SECTION 1.1    Certain Defined Terms. For purposes of this Agreement:
“Action” means any action, suit, arbitration, litigation or proceeding before or
by any Governmental Authority.
“Affiliate” means any individual, company, organization or other entity that,
directly or indirectly, is controlled by, controls or is under common control
with such Party by ownership, directly or indirectly, of more than fifty percent
(50%) of the stock entitled to vote in the election of directors or, if there is
no such stock, more than fifty percent (50%) of the ownership interest in such
individual or entity. For the purposes of this Agreement, neither the Purchaser
nor any of the Purchaser’s Subsidiaries (other than the Seller and its
Subsidiaries) shall be deemed to be an Affiliate of the Seller or any of its
Subsidiaries and neither the Seller nor any of its Subsidiaries, shall be deemed
to be an Affiliate of the Purchaser or any of the Purchaser’s Subsidiaries.
“Ancillary Documents” means the Bill of Sale, the Assignment and Assumption
Agreement, the Referral Agreement and the A&R MPSA Amendment.
“APM Intellectual Property” means (a) the Transferred Intellectual Property, (b)
the Retained Intellectual Property and (c) the Intellectual Property that the
Seller is granted a license, or otherwise permitted by other Persons, to use
under the Transferred Contracts (but excluding any such Intellectual Property
owned by the Purchaser or any of its Affiliates or licensed to Seller or any of
its Affiliates from Purchaser or any of its Affiliates).
“APM Offering” means GE Digital’s Meridium and APM software and hosted services,
and related professional services, maintenance and support.
“Benefit Plans” means any “employee benefit plan” as defined in Section 3(3) of
ERISA, whether or not governed by ERISA, set forth in writing, or provided
pursuant to a collective bargaining agreement, or any other compensation or
benefit plan, program, policy, agreement or arrangement sponsored or contributed
to by the Seller, or to which the Seller has or has ever had any obligation to
contribute, including any plan that provides for pension, medical, health care
or dependent care flexible spending accounts, health savings accounts, life
insurance, disability, vision, dental, or any other type of benefit of any kind,
or any personnel policy (including vacation time, holiday pay, sick leave, other
forms of paid time off, bonus programs, tuition reimbursement, moving or other
expense reimbursement, or payment programs), excess benefit plan, bonus or
incentive plan (including plans that grant equity in any form), profit sharing
plan, severance agreement, change-of-control agreement, employment agreement,
consulting agreement, consulting agreement or any other benefit program or
contract.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks are required or authorized by Law to be closed in New
York, New York.


2
    

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended.
“Conflicts Committee” means a subcommittee of the Governance & Nominating
Committee of the Board of Directors of Baker Hughes, a GE company.
“Contract” means any contract, agreement, license, sublicense, lease, sublease,
commitment, covenant not to sue, or sales or purchase order, statement of work,
or other instrument or obligation, oral or written, including all related
amendments and modifications thereto.
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.
“Conveyance Taxes” means all sales, documentary, use, value added, transfer,
stamp, stock transfer, registration, and real property transfer and similar
Taxes.
“Disclosure Schedule” means the Disclosure Schedule attached hereto, dated as of
the date hereof, delivered by the Seller to the Purchaser in connection with
this Agreement.
“Employee Benefits Matters Agreement” means that certain Employee Benefits
Matters Agreement, dated as of November 13, 2018, by and among General Electric
Company, Baker Hughes, a GE company, and Seller.
“Enforceability Exceptions” means (a) any applicable bankruptcy, insolvency
(including Laws relating to fraudulent transfers), reorganization, moratorium or
other similar Laws affecting creditors’ rights generally; and (b) general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Excess Liabilities” means any Liability or cost (including any attorney’s fees)
incurred by the Purchaser that results from any claim by a third-party Person
brought against the Purchaser arising from or under a Transferred Contract that
was not provided to the Purchaser through the electronic data room platform
hosted by Box, Inc. by July 25, 2019 at 5:00 p.m. Eastern Time that is based on
a Liability entered into between July 3, 2017 and the Closing Date, whether or
not performance has become due or was assumed by the Purchaser, to the extent
that such Liability or cost results from terms and conditions that are not
substantially similar to the applicable Seller standard user terms and
conditions unless such differing terms and conditions shall have been approved
by the Purchaser, as documented in a written order or statement of work between
the Purchaser and Seller or pursuant to Section 5.8; provided, however, that no
such Liability or cost that results from the gross negligence or willful
misconduct of the Purchaser in the performance of its obligations under a
Transferred Contract shall be considered Excess Liabilities.


3
    

--------------------------------------------------------------------------------





“Excluded Employee Liabilities” means all Liabilities relating to: (i) the
In-Scope Plans, including arising under Title IV of ERISA or relating to the
joint and several liability provisions of the Code; and (ii) any In-Scope
Employee’s employment (including with respect to any contracts, arrangements or
understandings between the Seller or its Affiliates, on the one hand, and any
such In-Scope Employee, on the other hand) other than the Assumed Employee
Liabilities.
“Excluded Taxes” means (a) all Taxes relating to the Purchased Assets or Assumed
Liabilities for any Pre-Closing Tax Period (including Taxes allocated to Seller
pursuant to Section 5.12, (b) Conveyance Taxes that are the responsibility of
Seller pursuant to Section 5.13, (c) all Income Taxes owed by the Seller or any
of its Affiliates as a result of this Agreement, and (d) Taxes of Seller (or any
Affiliate of Seller) other than Taxes related to the Purchased Assets or Assumed
Liabilities, without duplication, that become a Liability of GE or Purchaser as
a result of the transactions contemplated by this Agreement, including under any
common law or statutory doctrine of de facto merger or transferee or successor
liability.
“Fundamental Representations” means (a) with respect to the Seller, the Seller
Representations contained in Section 3.1, Section 3.2(a) and Section 3.15 (the
“Seller Fundamental Representations”) and (b) with respect to the Purchaser, the
Purchaser Representations contained in Section 4.1, Section 4.2(a), and
Section 4.4 (the “Purchaser Fundamental Representations”).
“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.
“GED Offering” means GE Digital’s commercially available goods or services that
have been provided prior to the date hereof to Seller and its Affiliates under
the A&R MPSA, including the APM Offering, but excluding Historian and Proficy.
“GE Digital Offerings” has the meaning ascribed to it in the Amended A&R MPSA.
“Governmental Authority” means any domestic or foreign, federal, national,
supranational, state, local or other government, governmental, regulatory or
administrative authority, department, court, agency or official, including any
political subdivision thereof or arbitral tribunal (public or private).
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“In-Scope Employee” means the employees or other individual service providers
listed on Schedule 1.1(a) (as may be updated by the Parties at any time prior to
the Closing through mutual agreement).
“In-Scope Employee Records” means all records pertaining to personnel,
discipline, performance, training history, job experience and history, labor
relations and compensation history related to the In-Scope Employees, in each
case, except where the transfer of such records is prohibited by Law.


4
    

--------------------------------------------------------------------------------





“In-Scope Plans” means the Benefit Plans maintained, contributed to, or
sponsored by the Seller or its Affiliates or with respect to which the Seller or
its Affiliates have or are reasonably expected to have any Liability, in each
case, providing benefits for any In-Scope Employee or a dependent or a
beneficiary thereof and other than an Excluded Benefit Plan (as defined in Annex
7.14(d) of the Transaction Agreement) or a GE Benefit Plan as defined in the
Employee Benefits Matters Agreement.
“Income Tax Return” means a Tax Return relating to Income Taxes.
“Income Taxes” means Taxes imposed on or measured by reference to gross or net
income or receipts, and franchise, net worth, capital or other similar doing
business Taxes.
“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.
“Indemnifying Party” means the Seller pursuant to Section 7.2 and the Purchaser
(or any other Affiliate of the Purchaser that owns all or a portion of the
Purchased Assets and the Assumed Liabilities) pursuant to Section 7.3, as the
case may be.
“Information Technology” means any tangible or digital computer systems
(including computers, screens, servers, workstations, routers, hubs, switches,
networks, data communications lines, technical data and hardware), Software and
telecommunications systems, and all associated documentation.
“Intellectual Property” means (a) patents and patent applications, (b)
trademarks, service marks, trade names, trade dress and Internet domain names,
together with the goodwill associated exclusively therewith, (c) copyrights,
including copyrights in Software, (d) registrations and applications for
registration of any of the foregoing in (a)-(c), (e) trade secrets and (f) all
rights to bring an action for past, present, and future infringement, misuse,
misappropriation, unfair competition, dilution or other violation of rights and
to receive damages, proceeds or other legal or equitable protections and
remedies with respect to any of the foregoing.
“IP Agreements” means all Contracts to which the Seller is a party or
beneficiary, or by which the Seller or any of its properties or assets may be
bound, that licenses or otherwise grants permission to use Intellectual Property
or Information Technology, whether such license or permission is granted by
Seller or any of its Affiliates or for the benefit of Seller or any of its
Affiliates.
“IRS” means the Internal Revenue Service of the United States.
“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).


5
    

--------------------------------------------------------------------------------





“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.
“Lien” means any lien, security interest, right of first refusal, claim, option,
pledge, hypothecation or encumbrance of any kind, including any restriction on
the use, voting, transfer, receipt of income or other exercise of any attributes
of ownership.
“Losses” means losses, damages, claims, Taxes, costs and expenses, interest,
awards, judgments and penalties (including reasonable attorneys’ and
consultants’ fees and expenses) actually suffered by a Person.
“Ordinary Course” means, with respect to an action taken by the Seller, that
such action: (i) is consistent with the past practices of the Seller and is
taken in the ordinary course of the normal day-to-day operations as they relate
to the Purchased Assets and the Assumed Liabilities; or (ii) is required as a
result of changes in Laws applicable to the Purchased Assets and the Assumed
Liabilities.
“Party” or “Parties” means any one or each of the parties to this Agreement.
“Permitted Liens” means (a) Liens for Taxes not yet due and payable or being
contested in good faith by appropriate procedures and for which adequate
reserves have been maintained in accordance with GAAP; (b) materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the Ordinary Course securing obligations as to which there is no
default on the part of the Seller; (c) pledges or deposits to secure obligations
under workers’ compensation Laws or similar legislation or to secure public or
statutory obligations; or (d) other imperfections of title or Liens that will
not detract from or interfere with the use of the properties subject thereto and
affected thereby or otherwise impair the Seller’s operation of the Purchased
Assets and the Assumed Liabilities.
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity or a
Governmental Authority.
“Post-Closing Tax Period” means any taxable period (or portion of a Straddle
Period) beginning after the Closing Date.
“Pre-Closing Tax Period” means any taxable period (or portion of a Straddle
Period) ending on or prior to the Closing Date.
“Property Taxes” means ad valorem property Taxes imposed with respect to real or
personal property and any other Taxes imposed on a periodic basis and measured
by the level of any item.  
“Purchase Order” has the meaning ascribed to such term in the Amended A&R MPSA.


6
    

--------------------------------------------------------------------------------





“Regulations” means the Treasury Regulations promulgated by the United States
Department of Treasury with respect to the Code or other federal tax statutes.
“Representatives” means, with respect to any Person, such Person’s Affiliates
and its and their respective directors, officers, employees, agents and
advisors.
“Retained Intellectual Property” means the Intellectual Property used or held
for use in connection with the Purchased Assets by Seller or any of its
Affiliates, excluding (a) the Transferred Intellectual Property and (b) the
Intellectual Property that the Seller is granted a license, or otherwise
permitted by other Persons, to use under the Transferred Contracts (but in the
case of (b). excluding any such Intellectual Property owned by the Purchaser or
any of its Affiliates or licensed to the Seller or any of its Affiliates from
the Purchaser or any of its Affiliates).
“Returning Employees” means each In-Scope Employee who was under the management
control of Purchaser as of immediately prior to the closing on July 3, 2017 of
the transactions contemplated by the Transaction Agreement, which shall be
reflected on an update to Schedule 1.1(a) prior to the Closing.
“Seller’s IP Knowledge” means the actual knowledge of the individuals listed on
Schedule 1.1(b) and Schedule 1.1(c).
“Seller’s Knowledge” means the actual knowledge of the individuals listed on
Schedule 1.1(c).
“Seller Retained Intellectual Property” means the unregistered Intellectual
Property of the Seller or any of its Affiliates (other than the Transferred
Intellectual Property) that is used by the Seller or any of its Affiliates in
connection with their respective performances under the Transferred Contracts.
“Software” means all (a) computer software, programs, applications, systems and
code, including software implementations of algorithms, models and
methodologies, program interfaces, and source code and object code; (b)
databases and compilations, including data and collections of data, whether
machine-readable or otherwise; (c) development and design tools, library
functions, application program interfaces, and compilers; (d) technology
supporting websites, and the contents and audiovisual displays of websites; and
(e) media, documentation and other works of authorship, including user manuals
and training materials, relating to or embodying any of the foregoing or on
which any of the foregoing is recorded.
“Statement of Work” has the meaning ascribed to such term in the Amended A&R
MPSA.
“Straddle Period” means any period for the calculation or determination of
Property Taxes beginning on or prior to and ending after the date of the
Closing.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity, whether incorporated or
unincorporated, of which (a) such Person


7
    

--------------------------------------------------------------------------------





or any other Subsidiary of such Person is a managing member or general partner;
(b) at least a majority of the securities or other equity interests having by
their terms ordinary voting power to elect a majority of the directors or others
performing similar functions with respect to such entity is directly or
indirectly owned or controlled by such Person or by any one or more of such
Person’s Subsidiaries, or by such Person and one or more of its Subsidiaries; or
(c) at least a majority of the equity securities or other equity interests is
directly or indirectly owned or controlled by such Person or by any one or more
of such Person’s Subsidiaries, or by such Person and one or more of its
Subsidiaries. For the purposes of this Agreement, neither the Seller nor any of
its Subsidiaries shall be deemed to be a Subsidiary of the Purchaser or any of
the Purchaser’s Subsidiaries (other than the Seller and its Subsidiaries).
“Tax” or “Taxes” means any and all taxes, fees, levies, duties, assessments,
tariffs, imposts and other charges of any kind, in each case in the nature of a
tax (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any Governmental
Authority, including taxes or other charges on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth, taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value added or gains taxes,
license, registration and documentation fees, and customs’ duties, tariffs and
similar charges, in each case in the nature of a tax.
“Tax Returns” means any and all returns, reports and forms (including elections,
claims for refund, declarations, amendments, schedules, information returns and
statements, and schedules and attachments thereto) with respect to Taxes,
including any amendment thereof.
“Technology” has the meaning ascribed to such term in the Amended A&R MPSA
“Transaction Agreement” means that certain Transaction Agreement and Plan of
Merger, dated as of October 30, 2016, as amended, by and among General Electric
Company, and the predecessors-in-interest to Baker Hughes Incorporated, the
Seller, and Bear MergerSub, Inc., and Bear Newco, Inc.
“Trigger Date” has the meaning ascribed to it in that certain Stockholders
Agreement, dated as of July 3, 2017, by and between General Electric Company and
Baker Hughes, a GE company, as amended.

SECTION 1.2    Definitions. The following terms have the meanings set forth in
the Sections set forth below:
Definition
Location
“A&R MPSA”
Recitals
“A&R MPSA Amendment”
Recitals
“Agreement”
Preamble
“Amended A&R MPSA”
Recitals
“Approvals”
2.6(a)



8
    

--------------------------------------------------------------------------------





Definition
Location
“Assignment and Assumption Agreement”
2.5(a)(ii)
“Assumed Liabilities”
2.2(a)
“Assumed Employee Liabilities”
2.2(a)(iv)
“Backlog”
3.4(a)
“Bill of Sale”
2.5(a)(i)
“Closing”
2.4
“Closing Date”
2.4
“Confidential Information”
9.3(a)
“Communications Plan”
5.5
“Deductible”
7.4(b)
“Delayed Contract”
2.6(b)
“Excluded Assets”
2.1(b)
“Excluded Liabilities”
2.2(b)
“Indemnification Period”
7.1(a)
“Joint Customer Notice”
5.5
“Money Laundering Laws”
3.7(d)
“Outside Date”
8.1(a)
“Permits”
3.7(b)
“Proceeding”
7.5
“Purchase Price”
2.3(a)
“Purchased Assets”
2.1(a)
“Purchaser”
Preamble
“Purchaser Fundamental Representations”
1.1
“Purchaser Indemnified Party”
7.2
“Purchaser Representation”
Article IV
“Referral Agreement”
Recitals
“Restricted Period”
5.19(a)
“Sale”
2.4
“Seller”
Preamble
“Seller Bank Account”
9.1
“Seller Fundamental Representations”
1.1
“Seller Indemnified Party”
7.3
“Seller Representation”
Article III
“Shared Contract”
2.6(b)
“Third-Party Claim”
7.5
“Third-Party Consent”
5.10
“Third-Party Warranty Rights”
2.1(a)(vii)
“Transferred Contracts”
2.1(a)(i)
“Transferred Intellectual Property”
2.1(a)(vi)
“Transferred Records”
2.1(a)(iii)





9
    

--------------------------------------------------------------------------------






ARTICLE II    

PURCHASE AND SALE

SECTION 2.1    Purchase and Sale of Assets.
(a)    Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Seller shall sell, assign, transfer, convey and deliver, or shall
cause to be sold, assigned, transferred, conveyed and delivered, to the
Purchaser, and the Purchaser shall purchase from the Seller, all of the Seller’s
right, title and interest in and to only the following assets and no other
assets of the Seller (the assets to be purchased by the Purchaser being referred
to as the “Purchased Assets”):
(i)    the Contracts of the Seller set forth or described in Schedule 2.1(a)(i),
(including, for the avoidance of doubt, any IP Agreements thereon) plus or minus
any Contract added or removed pursuant to Section 5.8 or Section 5.9
(collectively, the “Transferred Contracts”), as well as any work not yet started
and remaining work in progress under the Transferred Contracts with respect to
services to be performed by Purchaser subsequent to the Closing Date;
(ii)    the Permits listed in Section 2.1(a)(ii) of the Disclosure Schedule;
(iii)    originals or copies of all books and records, including books of
accounts, ledgers and general, financial and accounting records, customer lists,
customer purchasing histories, price lists, distribution lists, supplier lists,
production data, quality control records and procedures, customer complaints and
inquiry files, research and development files, records and data (including all
correspondence with any Governmental Authority), sales material and records,
strategic plans, internal financial statements and marketing and promotional
surveys, material and research, in each case, to the extent related to the
Purchased Assets (collectively, the “Transferred Records”); provided that the
Seller may have redacted any information from such Transferred Records not
related to the Transferred Contracts prior to the delivery of such Transferred
Records to the Purchaser and may retain originals or a copy of any Transferred
Records relating to the Seller’s remaining business operations or tax,
accounting or legal matters or otherwise required to be retained pursuant to
applicable Law or Seller’s bona fide data retention policies;
(iv)    all client relationships solely to the extent exclusively related to the
Purchased Assets and the Assumed Liabilities (it being understood that under no
circumstances will this Section 2.1(a)(iv) limit in any respect any Seller
relationships, whether existing or prospective, with such clients or any other
client, potential client or other third party related to matters other than the
Transferred Contracts);
(v)    the In-Scope Employee Records;
(vi)    all Intellectual Property (A) that (1) the ownership of which was
transferred to Seller or any of its Affiliates pursuant to the transactions
contemplated by the


10
    

--------------------------------------------------------------------------------





Transaction Agreement and (2) was exclusively used or exclusively held for use
by Purchaser, any of the Purchaser’s Affiliates or any predecessors-in-interest
to the Seller that were parties to the Transaction Agreement, in each case, in
connection with the Purchased Assets (other than this (vi)) at the time of such
transfer, (B) exclusively used or exclusively held for use by the Seller in
connection with the Purchased Assets (other than this (vi)) and (C) created or
developed in connection with performing under the Transferred Contracts
(“Transferred Intellectual Property”);
(vii)    all of Seller’s rights under warranties, indemnities and all similar
rights against third parties (“Third-Party Warranty Rights”) to the extent
arising out of the Purchased Assets, except to the extent of such Third-Party
Warranty Rights related to a Transferred Contract under which Seller remains
responsible for any Liability on or after the Closing, and provided that in no
event shall Seller be responsible under this Agreement for any costs or expenses
incurred by Purchaser in order to exercise any Third-Party Warranty Rights; and
(viii)    copies of all Tax Returns relating solely to the Purchased Assets.
(b)    Notwithstanding anything in this Agreement to the contrary, the Seller
shall not sell, convey, assign, transfer or deliver to the Purchaser, and the
Purchaser shall not purchase, and the Purchased Assets shall not include any
right, title and interest in or to any other assets, property, rights, goodwill
or business of the Seller whatsoever other than as described in Section 2.1(a),
including any rights to Tax refunds or credits with respect to Excluded Taxes
(the “Excluded Assets”).
(c)    Notwithstanding any other provision to the contrary, this Agreement shall
not constitute an agreement to sell, convey, transfer, novate or assign any
Purchased Asset if such action requires the prior approval, notification and/or
consultation with any union, works council or other employee representative,
unless such approval is obtained or such notification and/or consultation has
been completed.

SECTION 2.2    Assumption and Exclusion of Liabilities.
(a)    Subject to the terms and conditions set forth herein, at the Closing, the
Purchaser shall assume and agrees to pay, perform and discharge when due to the
following Liabilities of the Seller only (the “Assumed Liabilities”) and no
other Liabilities whatsoever:
(i)    all Liabilities of the Seller (or any predecessor of the Seller or any
prior owner of all or part of its businesses and assets) to the extent relating
to or arising out of the Purchased Assets (including but not limited to all such
Liabilities to the extent relating to or arising out of the Purchased Assets
prior to the time such Purchased Assets were transferred to the Seller or its
Affiliates pursuant to the Transaction Agreement);
(ii)    all Liabilities of the Seller (or any predecessor of the Seller or any
prior owner of all or part of its businesses and assets) arising under the
Transferred Contracts;


11
    

--------------------------------------------------------------------------------





(iii)    all Liabilities of the Seller (or any predecessor of the Seller or any
prior owner of all or part of its business and assets) relating to any products
or services manufactured or sold pursuant to the Transferred Contracts on or
prior to the Closing Date, including warranty obligations and product
liabilities;
(iv)    all Liabilities related to the Returning Employees that accrued, arose
or otherwise relate to the period prior to July 3, 2017 other than pursuant to
an In-Scope Plan (“Assumed Employee Liabilities”);
(v)    Conveyance Taxes that are the responsibility of Purchaser pursuant to
Section 5.13; and
(vi)    all Liabilities for Taxes relating to the Purchased Assets or the
Assumed Liabilities for Post-Closing Tax Periods, other than Excluded Taxes.
(b)    Any and all Liabilities of the Seller not expressly assumed by the
Purchaser pursuant to Section 2.2(a), including Excess Liabilities, Excluded
Taxes and Excluded Employee Liabilities, whether or not incurred or accrued
whether asserted before, on or after the Closing Date (together, all such
Liabilities, Excess Liabilities, Excluded Taxes and Excluded Employee
Liabilities, the “Excluded Liabilities”), shall be retained by the Seller, who
shall be responsible for paying, performing and discharging such Excluded
Liabilities, and the Purchaser shall not assume and shall not have any
responsibility for such Excluded Liabilities.

SECTION 2.3    Purchase Price and Allocation.
(a)    The aggregate purchase price (the “Purchase Price”) for the Purchased
Assets and the Assumed Liabilities and the covenants of the Seller contained in
this Agreement shall be fifty million U.S. dollars ($50,000,000). The Purchaser
and its Affiliates shall be entitled to deduct from any amount otherwise payable
pursuant to this Agreement any amounts required to be withheld and deducted
under the Code or other applicable Tax Law and any amounts so deducted shall be
treated as having been paid to the Person with respect to which such withholding
or deduction was imposed and shall be remitted to the appropriate Governmental
Authority on a timely basis. Any Person deducting and withholding any amount in
respect of any payment pursuant to this Section 2.3(a) shall (i) furnish to the
Person in respect of which such payment is made, the original or certificated
copy of a receipt issued by such Governmental Authority evidencing such payment
within ten (10) Business Days of receipt of such receipt, (ii) notify the Person
in respect of whom such payment is made, no later than five (5) Business Days
prior to making such payment, of its intention to withhold, which notice shall
include a statement of the amounts it intends to deduct or withhold and the
applicable provision of Law requiring such deduction or withholding and (iii)
reasonably cooperate with the Person in respect of which such payment is made to
reduce or eliminate such deduction or withholding.
(b)    Following the Closing, Seller and Purchaser shall collaborate and make
commercially reasonable efforts to agree on an allocation schedule(s) of the
Purchase Price and the liabilities assumed by the Purchaser among the applicable
jurisdictions or domicile of the Purchased Assets. If the Purchaser and the
Seller are unable to agree on the allocation within the forty-five


12
    

--------------------------------------------------------------------------------





(45) day period beginning on the commencement of their collaboration, then each
of the Purchaser and the Seller shall be entitled to report the allocation of
the Purchase Price and the liabilities assumed by the Purchaser in a manner
determined by each Party.

SECTION 2.4    Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Purchased Assets and the assumption of the Assumed
Liabilities pursuant to this Agreement by the Purchaser (the “Sale”) shall take
place at a closing (the “Closing”) remotely via electronic exchange of PDF
documents at 10:00 a.m. Eastern Time on September 3, 2019 or, if the conditions
set forth in Article VI (other than conditions that, by their nature are to be
satisfied at the Closing, but subject to the satisfaction or, to the extent
permissible, waiver of those conditions at the Closing) have not been satisfied
or duly waived on such date, as soon as possible following such time, but in no
event later than five (5) Business Days after satisfaction or, to the extent
permissible, waiver by the party or parties entitled to the benefit of the
conditions set forth in Article VI (other than conditions that, by their nature
are to be satisfied at the Closing, but subject to the satisfaction or, to the
extent permissible, waiver of those conditions at the Closing), or at such other
place or at such other time or on such other date as the Parties may mutually
agree upon in writing (the “Closing Date”). Notwithstanding the foregoing, but
subject to the satisfaction or, to the extent permissible, waiver, of the
conditions set forth in Article VI that are to be satisfied at or before
Closing, in the event the Purchaser delivers a written notice to the Seller
specifying that the Trigger Date is about to occur and the Seller agrees in
writing, the Closing shall take place no later than forty-eight (48) hours
following the delivery by the Purchaser to the Seller of such written notice.

SECTION 2.5    Closing Deliveries.
(a)    At the Closing, the Seller shall deliver or cause to be delivered to the
Purchaser:
(i)    one or more bills of sale in the form of Exhibit C hereto (the “Bill of
Sale”) and duly executed by the Seller;
(ii)    one or more assignment and assumption agreements in the form of Exhibit
D hereto (the “Assignment and Assumption Agreement”) and duly executed by the
Seller and any relevant Affiliate;
(iii)    counterparts of each Ancillary Document, duly executed by the Seller if
it is a party thereto and any other party thereto (other than the Purchaser or
its Affiliates);
(iv)    one or more certificates executed by the Seller, certifying as to (A)
the matters set forth in Section 6.2(a)(i) and (B) the matters set forth in
Section 6.2(a)(ii);
(v)    one or more certificates of non-foreign status for the Seller (in a form
reasonably acceptable to the Purchaser) pursuant to Section 1.1445-2(b)(2) of
the Regulations; and
(vi)    a receipt for the Purchase Price.


13
    

--------------------------------------------------------------------------------





(b)    At the Closing, the Purchaser shall deliver or cause to be delivered to
the Seller:
(i)    counterparts of each Ancillary Document to which the Purchaser is a
party, duly executed by the Purchaser and any other party thereto (other than
the Seller or its Affiliates);
(ii)    one or more certificates executed by the Purchaser, certifying as to (A)
the matters set forth in Section 6.1(a)(i) and (B) the matters set forth in
Section 6.1(a)(ii); and
(iii)    the Purchase Price to the Seller Bank Account.  

SECTION 2.6    Non-Assignment; Consents.
(a)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute the sale, assignment, transfer or conveyance of
any Purchased Asset if an attempted sale, assignment, transfer or conveyance
thereof, or admission as a partner, would be prohibited by Law or would, without
the approval, authorization or consent of, filing with, notification to, or
granting or issuance of any license, order, waiver or permit by, any third party
or Governmental Authority (collectively, the “Approvals”), (i) constitute a
breach or other contravention thereof, or (ii) be ineffective, void or voidable,
unless and until such Approval is obtained.
(b)    Any Transferred Contract to be assigned, transferred and conveyed in
accordance with Section 2.1(a)(i) that cannot be split or segregated (each, a
“Shared Contract”) shall be assigned, transferred and conveyed only with respect
to (and preserving the meaning of) those parts that are related to the Purchased
Assets, to the Purchaser, if so assignable, transferable or conveyable, or
appropriately amended prior to, on or after the Closing, so that the Purchaser
shall be entitled to the rights and benefit of those parts of the Shared
Contract that are related to the Purchased Assets and shall assume the related
portion of any Assumed Liabilities contemplated by this Agreement. If any
Transferred Contract cannot be assigned by its terms or otherwise, or cannot be
amended, without such Approval or Approvals, and such Approval or Approvals have
not been obtained prior to the Closing (each such Contract, a “Delayed
Contract”), then, until such Approval or Approvals are obtained, the Seller
shall cooperate with the Purchaser to establish an agency type, sub-contractor,
or other similar arrangement reasonably satisfactory to the Seller and the
Purchaser to provide the Purchaser with the claims, rights and benefits of those
parts of such Delayed Contract that relate to the Purchased Assets, and
Purchaser shall assume the related portion of any Assumed Liabilities
contemplated by this Agreement. Notwithstanding anything herein to the contrary,
any amendment of, or modification to any Contract that is necessary to obtain
any such Approval in order to effect an assignment of such Contract to the
Purchaser shall require the prior written consent of the Purchaser (which
consent shall not be unreasonably withheld, conditioned or delayed). At the
request of the Purchaser, the Parties shall also attempt to negotiate in good
faith, using commercially reasonable efforts, new Contracts (reasonably
acceptable to the Purchaser) to be entered into by the Purchaser in lieu of the
assignment of the respective Delayed Contracts. Notwithstanding anything herein
to the contrary, (i) until the Purchaser obtains the benefit of a


14
    

--------------------------------------------------------------------------------





Delayed Contract in accordance with this Section 2.6, any and all Liabilities
relating to such Delayed Contract shall be Excluded Liabilities; and (ii) only
upon the assignment of a Delayed Contract to the Purchaser or the Purchaser
obtaining the benefit of such Delayed Contract (including pursuant to an agency
type, sub-contractor, or other similar arrangement as provided under this
Section 2.6(b), as applicable), Liabilities relating to such Delayed Contract
that would be included within the definition of “Assumed Liabilities” but for
the operation of this Section 2.6(b) shall become actual Assumed Liabilities.
(c)    For so long as the Seller is party to any Delayed Contracts and provides
Purchaser any claims, rights and benefits of any such Delayed Contract pursuant
to an arrangement described in this Section 2.6, and solely to the extent the
Seller complies with the Purchaser’s instructions regarding such Delayed
Contract, the Purchaser shall indemnify and hold the Seller and its respective
Affiliates harmless from and against all Losses incurred or asserted as a result
of the Seller’s or any such Affiliate’s post-Closing direct or indirect
ownership, management or operation of any such Delayed Contracts.
Notwithstanding anything contained herein to the contrary, any transfer or
assignment to the Purchaser of any Delayed Contract that shall require an
Approval as described above in this Section 2.6 shall be made subject to such
Approval being obtained.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller hereby represents and warrants, in each case, except as set forth in
the Disclosure Schedule and subject to any limitations set forth in this
Agreement, that the following statements set forth in this Article III (each, a
“Seller Representation”) are true and correct as of the date hereof and as of
the Closing Date (except to the extent such Seller Representations are expressly
made as of a specified date, in which case such Seller Representations shall be
so true and correct on and as of such specified date):

SECTION 3.1    Organization and Authority of the Seller.
(a)    The Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Seller has all necessary power and authority to (i) own and use the Purchased
Assets as currently used by the Seller; and (ii) enter into this Agreement and
each Ancillary Document to which the Seller is a party, to carry out the
Seller’s obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The Seller is duly licensed or qualified to do
business and is in good standing (to the extent such concepts are recognized
under applicable Law) in each jurisdiction related to the Purchased Assets that
makes such licensing or qualification necessary, except to the extent that the
failure to be so licensed or qualified and in good standing would not materially
adversely affect the ability of the Seller to carry out its obligations under,
and to consummate the transactions contemplated by, this Agreement and the
Ancillary Documents to which it is a party.
(b)    The execution and delivery of this Agreement by the Seller and the
Ancillary Documents to which the Seller is a party, the performance by the
Seller of its obligations hereunder and thereunder and the consummation by the
Seller of the transactions contemplated hereby and


15
    

--------------------------------------------------------------------------------





thereby have been duly authorized by all requisite action on the part of the
Seller. This Agreement has been, and upon their execution the Ancillary
Documents to which it is a party shall have been, duly executed and delivered by
the Seller, and, assuming due authorization, execution and delivery by the
Purchaser, this Agreement constitutes, and upon their execution the Ancillary
Documents to which it is a party shall constitute, legal, valid and binding
obligations of the Seller, enforceable against the Seller in accordance with
their respective terms, subject to the Enforceability Exceptions.

SECTION 3.2    No Conflict. The execution, delivery and performance of this
Agreement and the Ancillary Documents and the transactions contemplated hereby
and thereby by the Seller do not and will not (a) conflict with, violate or
result in the breach of its organizational documents; (b) conflict with or
violate any Law or Governmental Order applicable to it, the Purchased Assets or
the Assumed Liabilities; or (c) except as set forth in Section 3.2(c) of the
Disclosure Schedule, conflict with, violate, result in any breach of, loss of
any benefit under or imposition of any Lien upon any of the Purchased Assets or
the Assumed Liabilities pursuant to, constitute a default or breach (or event
which with the giving of notice or lapse of time, or both, would become a
default or breach) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, any note, bond, mortgage, indenture, agreement, Transferred
Contract, permit, franchise or other instrument or arrangement to which it is a
party or pursuant to which any Purchased Asset is subject or affected; except,
in the case of clauses (b) and (c), as would not materially adversely affect the
ability of the Seller to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement and the Ancillary Documents to
which it is a party.

SECTION 3.3    Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by the Seller and each Ancillary Document to which
it is or will be a party does not and will not require any consent, approval,
authorization or other order of, action by, filing with or notification to, any
Governmental Authority except for (i) the actions and filings set forth on
Section 3.3 of the Disclosure Schedule and (ii) where the failure to obtain any
such consent, approval, authorization, order or action, or to complete any such
filing or notification would not prevent or delay the consummation of the
transactions contemplated by, this Agreement and the Ancillary Documents to
which it is a party.

SECTION 3.4    Backlog.
(a)    Section 3.4(a) of the Disclosure Schedule sets out the backlog report of
the Seller, dated as of July 1, 2019, representing as of such date remaining
payment obligations of customers assuming due completion of program milestones
under the Transferred Contracts, subject to customer rights to cancel or
postpone (the “Backlog”). The Backlog set forth on Section 3.4(a) of the
Disclosure Schedule was prepared by Seller in good faith based upon the
Transferred Contracts as they existed on its date of preparation to reflect the
expected remaining amount of revenue to be recognized by the Seller over the
remaining life of the Transferred Contracts as of the date hereof and the
expected unbilled amounts of future invoicing related to the Transferred
Contracts as of July 1, 2019. All invoices under Transferred Contracts issued by
Seller prior to the date hereof were issued to customers in accordance with
contractual milestones as of July 1, 2019 set forth in the Transferred
Contracts.


16
    

--------------------------------------------------------------------------------





(b)    From May 1, 2019 through the date of this Agreement, the Seller has not
received any notice or other communication (orally or in writing) of any program
cancellation or change in program schedule, and there has been no contract
reduction, modification or early termination under any Transferred Contract,
which would reasonably be expected to cause, individually or in the aggregate, a
material change in the Seller’s calculation of such Backlog.

SECTION 3.5    Conduct in the Ordinary Course. Except as set forth in
Section 3.5 of the Disclosure Schedule, since March 31, 2019 and through the
date of this Agreement, (a) the Seller has performed its obligations under the
Purchased Assets and the Assumed Liabilities in the Ordinary Course; and (b) the
Seller has not taken any action that, if taken after the date of this Agreement,
would constitute a breach of any of the covenants set forth in
Section 5.1(b)(i), (ii), (v) or (vi).

SECTION 3.6    Litigation. Except as set forth in Section 3.6 of the Disclosure
Schedule, there is no Action at law, in equity or otherwise, or, to the Seller’s
Knowledge, investigation by or against, as applicable, the Seller, (a) related
to the Purchased Assets and the Assumed Liabilities; or (b) that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement or an Ancillary Document, in each case, pending, or to the
Seller’s Knowledge, threatened before any Governmental Authority.

SECTION 3.7    Compliance with Laws; Permits; Anti-Bribery and Anti-Money
Laundering Compliance.
(a)    The Seller is, and has been since July 3, 2017, in material compliance
with all Laws applicable to the Purchased Assets and the Assumed Liabilities.
The Seller has not received any written notice or, to the Seller’s Knowledge,
oral notice, of any alleged violation of applicable Law from a Governmental
Authority, and there are no pending hearings, investigations or other Actions
with respect to any such violation, the result of which, would reasonably be
expected to be material to the Seller with respect to the Purchased Assets and
the Assumed Liabilities.
(b)    The Seller holds all material licenses, permits, authorizations, orders
and approvals from, and have made all material filings, applications and
registrations with each Governmental Authority, in each case as is necessary or
required or in connection with the Purchased Assets and the Assumed Liabilities
(collectively, the “Permits”). Section 2.1(a)(ii) of the Disclosure Schedule
sets forth each material Permit required to be held by the Seller related to the
Purchased Assets and the Assumed Liabilities.
(c)    Neither the Seller nor any of its Affiliates, directors, officers,
employees nor, to the Seller’s Knowledge, agents or advisors has, since July 3,
2017, directly or indirectly (i) made any contribution, gift, bribe, rebate,
payoff, influence payment, kickback or other payment to any Person in material
violation of any applicable Law; (ii) established or maintained any fund or
asset with respect to the Seller that has not been recorded in the books and
records of the Seller, as applicable; or (iii) taken any action that would
reasonably be expected to result in a violation by any such persons of the U.S.
Foreign Corrupt Practices Act of 1977 or any other anti-bribery or corruption
legislation promulgated by any Governmental Authority.


17
    

--------------------------------------------------------------------------------





(d)    The operations of the Seller as they relate to the Purchased Assets and
the Assumed Liabilities are being, and have been conducted since July 3, 2017,
in material compliance with applicable financial recordkeeping and reporting
requirements of the U.S. Currency and Foreign Transaction Reporting Act of 1970,
as amended, and all applicable money laundering-related laws of other
jurisdictions where the Seller conducts business or owns, operates or leases
assets, and any related or similar Law issued, administered or enforced by any
Governmental Authority (collectively, the “Money Laundering Laws”). No Action or
investigation involving the Seller with respect to the Money Laundering Laws is
pending or, to the Seller’s Knowledge, is threatened.

SECTION 3.8    Intellectual Property.
(a)    To Seller’s IP Knowledge, neither the Purchased Assets nor the Seller’s
or any of its Affiliate’s performance under the Transferred Contracts, infringe,
misappropriate or otherwise violate or conflict with, and since July 3, 2017
have not, infringed, misappropriated or otherwise violated or conflicted with,
the Intellectual Property rights of any other Person in any material respect.
There is no Action or investigation pending, or to the Seller’s IP Knowledge,
threatened since July 3, 2017, against the Seller concerning any of the
foregoing except as would not be material to the Purchased Assets or Assumed
Liabilities, nor has the Seller received any written notice from any Person
since July 3, 2017 that a license under any other Person’s Intellectual Property
is or may be required in relation to the Purchased Assets or Assumed Liabilities
in any material respect. To the Seller’s IP Knowledge, no Person is engaging in,
or has engaged since July 3, 2017 in, any activity that infringes,
misappropriates or otherwise violates or conflicts with any APM Intellectual
Property in any material respect, and there is no Action or investigation
pending or threatened in writing by the Seller against any other Person
concerning any of the foregoing.
(b)    Since July 3, 2017, the Seller has taken commercially reasonable measures
to maintain the confidentiality and value of all material confidential APM
Intellectual Property, including any material source code included therein,
except as would not have a material effect on the Purchased Assets.
(c)    To Seller’s IP Knowledge, no employee, independent contractor, or agent
of the Seller is in material default or breach of any term of any agreement
relating to the protection, ownership, development, use or transfer of
Transferred Intellectual Property in a manner that would have a material effect
on the Purchased Assets. Except pursuant to appropriate nondisclosure or license
agreements that are valid and enforceable, since July 3, 2017, and to the
Seller’s IP Knowledge, no confidential APM Intellectual Property has been
disclosed by the Seller to or been discovered as a result of Seller’s action or
inaction by any Person.
(d)    Except for any Intellectual Property that is already owned by the
Purchaser or any of its Affiliates, there is no Intellectual Property other than
the APM Intellectual Property, in each case that is reasonably necessary for the
Purchaser to perform the obligations of Seller and its Affiliates under the
Transferred Contracts (including using the Purchased Assets in connection
therewith) in all material respects following Closing in substantially the same
manner as Seller or any of its Affiliates performed such obligations prior to
Closing (provided that the foregoing shall be limited to the Seller’s IP
Knowledge with respect to infringement, misappropriation or other


18
    

--------------------------------------------------------------------------------





violation or conflict with the Intellectual Property rights of any other
Person). Other than the IP Agreements included in the Transferred Contracts,
there are no IP Agreements (i) that were (A) transferred to Seller or any of its
Affiliates pursuant to the transactions contemplated by the Transaction
Agreement and (B) exclusively used or exclusively held for use by Purchaser, any
of the Purchaser’s Affiliates or any predecessors-in-interest to the Seller that
were parties to the Transaction Agreement, in each case, in connection with the
Purchased Assets at the time of such transfer, (ii) exclusively used or
exclusively held for use by the Seller in connection with the Purchased Assets
or (iii) that (A) are material to, or (B) were obtained exclusively in
furtherance of, performing under the Transferred Contracts (other than, in the
case of (B), IP Agreements for the use of commercially available off-the-shelf
Software that are generally available on nondiscriminatory terms).
(e)    There is no registered Intellectual Property included in the Transferred
Intellectual Property.
(f)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Section 3.8 shall be considered a representation or warranty with respect
to any Intellectual Property owned by Purchaser or any of its Affiliates or
licensed to the Seller or any of its Affiliates from the Purchaser or any of its
Affiliates (including pursuant to the A&R MPSA).

SECTION 3.9    Taxes.
(a)    Seller has timely paid all Taxes required to be paid on or prior to the
date hereof, the non-payment of which would result in a Lien on any Purchased
Asset or would result in Purchaser becoming liable or responsible therefor.
(b)    Seller has established, in accordance with U.S. GAAP applied on a basis
consistent with that of preceding periods, adequate reserves for the payment of,
and has timely paid, all Taxes due on or prior to the date hereof arising from
or with respect to the Purchased Assets or the Transferred Contracts, the
non-payment of which would result in a Lien on any Purchased Asset or would
result in Purchaser becoming liable therefor.

SECTION 3.10    Transferred Contracts.
(a)    Schedule 2.1(a)(i) sets forth as of the date hereof the Transferred
Contracts (including all modifications, amendments and supplements thereto and
waivers thereunder) of the Seller or its Subsidiaries.
(b)    Section 3.10(b) of the Disclosure Schedule describes any third-party
supplier and vendor arrangements of the Seller used to service any of the
Purchased Assets and Assumed Liabilities.
(c)    Each Transferred Contract is valid, binding and enforceable against the
Seller or its Subsidiaries, as applicable, and, to the Seller’s Knowledge, the
counterparties thereto in accordance with its terms, and is in full force and
effect. Except as set forth on Section 3.10(c) of the Disclosure Schedule, the
Seller or its Subsidiaries, as applicable, has performed in all material


19
    

--------------------------------------------------------------------------------





respects all material obligations required to be performed by it under, is not
in material default, breach or violation of, or received notice or demand
alleging that it has breached, any Transferred Contract to which it is a party
and, as of the date hereof, to the Seller’s Knowledge, no counterparty thereto
is in material default, breach or violation of any Transferred Contract. To the
Seller’s Knowledge, no event has occurred which, with notice, or lapse of time,
or both, would constitute a material default, breach or violation thereof by the
Seller or any other party thereto or would permit termination, acceleration or
modification thereof (including any events that would result in any requests or
demands to reduce the scope of services thereunder), by any party thereto or
would result in the demand for or payment of liquidated damages by the Seller
under any Transferred Contract. To the Seller’s Knowledge, since January 1,
2019, there have been no significant delays caused by Seller in reaching
milestones or meeting deadlines under any Transferred Contract and there are no
conditions (including any vendor delays or breach or change in Laws) that would
prevent the Seller from delivering the services under such Transferred Contracts
by the time that such services are required to be delivered by the terms of such
Transferred Contracts or as mutually agreed with customer, or that would render
performance of such Transferred Contract impossible. Since April 1, 2019, the
Seller has satisfied all L1 and L2 service-level commitments to customers
required under the terms of the Transferred Contracts entered into prior to
April 1, 2019 listed in Schedule 2.1(a)(i).
(d)    There are no Contracts with down-stream channel partners, sales agents,
or sub-contractors that are used by the Seller to source the Transferred
Contracts or perform its obligations under the Transferred Contracts.
(e)    Each statement of work representing a Transferred Contract as of the date
hereof is consistent as to scope and terms in all material respects with the
corresponding statement of work (if any) that the Seller has placed with the
Purchaser with respect to such Transferred Contract statement of work.
(f)    Except to the extent that any consents set forth on Section 3.2(c) of the
Disclosure Schedule are not obtained, and except for Contracts which are
terminable at will or for convenience, each Transferred Contract (i) is freely
and fully assignable to the Purchaser without penalty and (ii) upon consummation
of the transactions contemplated by this Agreement and the Ancillary Documents
(including the assignment of the Transferred Contracts to the Purchaser) shall
remain valid and binding and shall continue in full force and effect without
penalty.
(g)    Subject to Section 5.8 and Section 5.9, the Seller has made available to
Purchaser true, correct and complete copies of all Transferred Contracts
(including all amendments, supplements and other modifications thereto) as in
effect on the date of this Agreement.

SECTION 3.11    Employee Benefit Plans and Labor Matters.
(a)    Section 3.11(a) of the Disclosure Schedule sets forth as of the date
hereof each material In-Scope Plan. The Seller has provided the Purchaser with a
copy of or a written summary of the material terms of each such In-Scope Plan.


20
    

--------------------------------------------------------------------------------





(b)    Each In-Scope Plan is, and has been since July 3, 2017, registered,
established, maintained and administered in accordance with its terms and with
all provisions of (including rules and regulations thereunder) ERISA, the Code
and other applicable Law (including funding requirements) in all material
respects. The Seller and its Affiliates (i) have since July 3, 2017 performed
all material obligations, including registration and qualification requirements,
to the extent applicable, required to be performed by them with respect to each
In-Scope Plan, and (ii) to the Seller’s Knowledge, are not in any material
respect in default or in violation with respect to any In-Scope Plan.
(c)    No In-Scope Plan is (i) subject to Title IV of ERISA or (ii) a
multiemployer plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA).
The Seller has not incurred any Liability under, arising out of, or by operation
of, Title IV of ERISA, nor are any such Liabilities reasonably expected to be
incurred that, in each case, would be reasonably expected to result in any
material Liability to Purchaser.
(d)    To the Seller’s Knowledge, there (i) is no pending or threatened material
Action or investigation at law, in equity or otherwise or Governmental Order
(A) related to any In-Scope Plan (except for routine claims for benefits) or
(B) by or against Seller or any of its Affiliates related to any In-Scope
Employee or (ii) are no strikes, work stoppages, or other material labor
disputes involving any In-Scope Employee. Neither the Seller nor its Affiliates
are a party to any collective bargaining, trade union or works council agreement
or other labor union contract applicable to the In-Scope Employees, and, to
Seller’s Knowledge, there are no organizational campaigns, petitions or other
unionization activities seeking recognition of a collective bargaining unit
relating to the In-Scope Employees.
(e)    As of the date hereof and since July 3, 2017, (i) the Seller and its
Affiliates are and have been in material compliance with all applicable Laws
relating to the employment of labor, including those related to wages, hours,
collective bargaining and the payment and withholding of Taxes and other sums
are required by the appropriate Governmental Authority as it relates to In-Scope
Employees, (ii) there is, and has been, no material charge of discrimination in
employment or employment practices, for any reason that has been asserted or is
now pending or, to the Seller’s Knowledge, threatened in writing before the
United States Equal Opportunity Commission or any other Governmental Authority
with respect to the In-Scope Employees, (iii) there is, and has been, no
material claim with respect to payment of wages, salary or overtime pay asserted
(other than routine claims for benefits) or is pending before any Governmental
Authority, with respect to current or former In-Scope Employees.
(f)    No In-Scope Plan requires Seller or any of its Affiliates has any
obligation to provide medical, dental, disability, hospitalization, life
insurance benefits, or similar benefits (whether insured or self-insured), post
termination of employment or service, to any In-Scope Employee, or any dependent
or beneficiary thereof (other than coverage mandated by applicable Law) except
as required under applicable Law.
(g)    Except as set forth in Section 3.11(g) of the Disclosure Schedule neither
the execution of this Agreement nor the consummation of the transactions
contemplated by this Agreement or the Ancillary Documents will (i) entitle any
In-Scope Employee to any payment or


21
    

--------------------------------------------------------------------------------





benefit, including any bonus, retention, severance, retirement or job security
payment or benefit, any cancellation of debt, or any increase in compensation
under any In-Scope Plan, (ii) result in the acceleration of payment, funding or
vesting under any In-Scope Plan or result in any increase in benefits payable
under any In-Scope Plan or (iii) result in the release of any In-Scope Employee
from his or her contractual obligations under any In-Scope Plan, in each case,
except as would not reasonably be expected to be, individually or in the
aggregate, have a material adverse effect on the Seller .

SECTION 3.12    Affiliate Transactions. Section 3.12 of the Disclosure Schedule
describes all intercompany services and other arrangements, if any, related to
the Purchased Assets and the Assumed Liabilities by the Seller or its Affiliates
(or their respective officers, directors, shareholders, partners, family members
and members) and includes all purchasing arrangements related to the Purchased
Assets and the Assumed Liabilities. Except (a) as disclosed in Section 3.12 of
the Disclosure Schedule and (b) for services and arrangements that are
referenced in, or will otherwise be specifically provided under an Ancillary
Document, neither the Seller nor any of its Affiliates (or its or their
respective officers, directors shareholders, partners, family members and
members) purchases assets or services for, or provide products or services in
relation to the Purchased Assets and the Assumed Liabilities.

SECTION 3.13    Insurance. The Seller maintains general liability insurance
policies in an amount that is customary as it relates to the Purchased Assets
and the Assumed Liabilities. There is no material pending claim under any of the
Seller’s insurance policies related to the Purchased Assets or the Assumed
Liabilities, and to the Seller’s Knowledge, no material event has occurred or
condition or circumstances exist that would reasonably be expected to (with or
without notice or lapse of time) directly or indirectly give rise to, or serve
as a basis for, any such claim. The Seller is not in material default with
respect to any provision contained in any insurance policy, and the Seller has
not failed to give any notice or present any presently existing claims under any
insurance policy in due and timely fashion.

SECTION 3.14    Trade Compliance. With respect to the Purchased Assets and the
Assumed Liabilities, the Seller (a) is and has been since July 3, 2017, in
compliance in all material respects with all export control Laws including, but
not limited to, all trade regulations administered and enforced by any
Governmental Authority (including the U.S. Department of Treasury Office of
Foreign Assets Control, the U.S. Department of State or the U.S. Department of
Commerce) or related to the regulation of exports, re-exports, transfers,
releases, shipments, transmissions or similar transfer of goods, technology,
software or services, and (b) has not made any voluntary or other disclosures to
any Governmental Authority with respect to any alleged irregularity,
misstatement or omission or other potential violation arising under or relating
to the requirements of such rules, regulations or controls.

SECTION 3.15    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Ancillary Documents based
upon arrangements made by or on behalf of the Seller since July 3, 2017.


22
    

--------------------------------------------------------------------------------






SECTION 3.16    Waiver and Release. The Seller hereby represents and warrants,
on behalf of itself and its Affiliates, that, in connection with the subject
matter described in Schedule 5.21(a) of this Agreement, neither the Seller nor
its Affiliates have at any time prior to the date hereof, directly or
indirectly:
(a)    disclosed or permitted to be disclosed, in whole or in part, any of the
Purchaser’s or any of its Affiliates’ (i) customer lists or (ii) copies or
material terms and conditions of the Transferred Contracts (other than, in the
case of this subsection (ii), to customers in the Ordinary Course or to the
extent publicly available), in either case of (i) and (ii) including to the
third-party Person identified on Schedule 5.21(a) or any of its Affiliates;
(b)    subcontracted, assigned or otherwise transferred any of the Seller’s or
any of its Affiliates’ rights or obligations under the Amended A&R MPSA to the
third-party Person identified on Schedule 5.21(a) or any of its Affiliates;
(c)    offered for sale, sold, permitted resale or distribution of, or otherwise
provided any GE Digital Offerings to the third-party Person identified on
Schedule 5.21(a) or any of its Affiliates; or
(d)    entered into a binding commitment to do any of the foregoing in (a)
through (c) above.

SECTION 3.17    Exclusivity of Representations and Warranties. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE III‎, NEITHER THE SELLER NOR ANY
OF ITS REPRESENTATIVES MAKES, AND HAS NOT MADE, ANY REPRESENTATION OR WARRANTY
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND EXPRESSLY
DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, LEGAL
OR CONTRACTUAL, EXPRESS OR IMPLIED.

ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants, in each case subject to any
limitations set forth in this Agreement, that the following statements set forth
in this Article IV (each, a “Purchaser Representation”), are true and correct as
of the date hereof and as of the Closing Date (except to the extent such
Purchaser Representations are expressly made as of a specified date, in which
case such Purchaser Representations shall be so true and correct on and as of
such specified date):

SECTION 4.1    Organization and Authority of the Purchaser.
(a)    The Purchaser is a Delaware limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all necessary power and authority to (i) operate its business and own
and use the assets owned by it as currently


23
    

--------------------------------------------------------------------------------





operated or used; and (ii) enter into this Agreement and each Ancillary Document
to which it is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
Purchaser is duly licensed or qualified to do business and is in good standing
(to the extent such concepts are recognized under applicable Law) in each
jurisdiction which the properties owned or leased by it or the operation of its
business makes such licensing or qualification necessary, except to the extent
the failure to be so licensed, qualified or in good standing would not
materially adversely affect the ability of the Purchaser to carry out its
obligations under, and to consummate the transactions contemplated by, this
Agreement and the Ancillary Documents.
(b)    The execution and delivery by the Purchaser of this Agreement and the
Ancillary Documents to which it is a party, the performance by the Purchaser of
its obligations hereunder and thereunder and the consummation by the Purchaser
of the transactions contemplated hereby and thereby have been duly authorized by
all requisite action on the part of the Purchaser. This Agreement has been, and
upon their execution the Ancillary Documents to which the Purchaser is a party
shall have been, duly executed and delivered by the Purchaser, and, assuming due
authorization, execution and delivery by the Seller, this Agreement constitutes,
and upon their execution the Ancillary Documents to which the Purchaser is a
party shall constitute, legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with their respective terms,
subject to the Enforceability Exceptions.

SECTION 4.2    No Conflict. The execution, delivery and performance by the
Purchaser of this Agreement and the Ancillary Documents to which it is a party
and the transactions contemplated hereby and thereby by the Purchaser do not
(a) conflict with, violate or result in the breach of any provision of its
organizational documents; (b) violate any Law or Governmental Order applicable
to the Purchaser or its respective assets, properties or businesses; or
(c) conflict with, violate, result in any breach of, loss of any benefit under
or imposition of any Lien upon any assets of the Purchaser pursuant to or
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default or breach) under, require any consent under, or
give to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, Contract,
permit, franchise or other instrument or arrangement to which the Purchaser is a
party.

SECTION 4.3    Governmental Consents and Approvals. The execution, delivery and
performance by the Purchaser of this Agreement and each Ancillary Document to
which the Purchaser is a party do not require any consent, approval,
authorization or other order of, action by, filing with, or notification to, any
Governmental Authority, other than (i) the actions and filings set forth on
Section 3.3 of the Disclosure Schedule and (ii) where failure to obtain such
consent, approval, authorization or action, or to make such filing or
notification would not prevent or delay the consummation of the transactions
contemplated by this Agreement and the Ancillary Documents.

SECTION 4.4    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.


24
    

--------------------------------------------------------------------------------






SECTION 4.5    Litigation. There is no Action at law, in equity or otherwise,
investigation or Governmental Order by or against the Purchaser that challenges
or seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement or an Ancillary Document, in each case, pending, or to the
Purchaser’s knowledge, threatened before any Governmental Authority.

SECTION 4.6    No Other Representations. The Purchaser is an informed and
sophisticated purchaser and has engaged expert advisors, experienced in the
evaluation and purchase of property and assets such as the Purchased Assets as
contemplated hereunder. The Purchaser has undertaken such investigation and has
been provided with and has evaluated such documents and information as it has
deemed necessary to enable it to make an informed and intelligent decision with
respect to the execution, delivery and performance of this Agreement. The
Purchaser may undertake prior to Closing such further investigation and request
such additional documents and information as it deems necessary. The Purchaser
confirms that it has made its determination with respect to the Purchased Assets
without reliance upon any express or implied representations or warranties of
any nature made by or on behalf of or imputed to the Seller, except as expressly
set forth in this Agreement.

ARTICLE V    
ADDITIONAL AGREEMENTS

SECTION 5.1    Conduct of Business Prior to the Closing.
(a)    Between the date of this Agreement and Closing (or earlier termination of
this Agreement), except (i) as contemplated hereunder or set forth in
Section 5.1(a) of the Disclosure Schedule, or (ii) with the prior written
consent of the Purchaser (which consent shall not be unreasonably withheld,
conditioned or delayed), the Seller shall conduct its business as it relates to
the Purchased Assets and the Assumed Liabilities only in, and not take any
action except in the Ordinary Course, and the Seller shall, use commercially
reasonable efforts to, in each case, as it relates to the Purchased Assets, the
Assumed Liabilities or the In-Scope Employees: (A) preserve substantially intact
its existing assets, (B) preserve substantially intact its business
organization, (C) keep available the services of the In-Scope Employees and its
other current officers, employees and consultants, (D) maintain and preserve
intact its current relationships with customers, suppliers, creditors and other
Persons with which the Seller has significant business relations, (E) comply in
all material respects with applicable Law and Governmental Orders applicable to
the Purchased Assets and the Assumed Liabilities, (F) maintain the books and
records related to the Purchased Assets and the Assumed Liabilities and (G)
materially satisfy any service-level commitments to customers in connection with
the Seller’s first level (also referred to as “L1”) or second level (also
referred to as “L2”) support under the Transferred Contracts.
(b)    Except as contemplated hereunder or set forth in Section 5.1(a) of the
Disclosure Schedule or with the prior written consent of the Purchaser (which
consent shall not be unreasonably withheld, conditioned or delayed), the Seller
will not do any of the following:
(i)    (A) grant any Liens on or permit any Liens (other than Permitted Liens)
to exist on, or (B) authorize the granting or placing of any Liens (other than
Permitted Liens) on, any Purchased Asset;


25
    

--------------------------------------------------------------------------------





(ii)    except in the Ordinary Course, create any Liability with respect to any
of the Purchased Assets that would be an Assumed Liability;
(iii)    (A) enter into (unless pursuant to Section 5.8), amend, modify or
consent to the termination of any Transferred Contract; (B) enter into any
dual-scope customer Contracts pursuant to which both GED Offerings and any
products other than GED Offerings are to be delivered, other than any such
dual-scope Contracts for which the Seller has an open offer to a customer listed
on Section 5.1(b)(iii) of the Disclosure Schedule; (C) amend, waive, modify or
consent to the termination of any of the Seller’s rights under any Transferred
Contract (including any waiver or modification of prepayment obligations of
customers thereunder); (D) renew any Transferred Contracts that do not
substantially adhere to the standard terms and conditions set forth therein;
(iv)    except as required under applicable Law or the terms of an In-Scope Plan
as of the date hereof, (A) increase the compensation payable, or to become
payable, or the benefits provided to any In-Scope Employee other than in the
Ordinary Course and to the extent that such increase is not covered by (B), (C),
(D) and (E) of this Section 5.1(b)(iv); (B) grant or pay to any In-Scope
Employee any severance or termination pay other than in the Ordinary Course; (C)
grant or pay to any In-Scope Employee any retention, equity, change in control
or other bonus (other than an annual bonus or sales incentive bonus or
commission in the Ordinary Course); (D) enter into any agreement or arrangement
with any In-Scope Employee with respect to retention, equity, change in control,
employment, severance or bonus (except with respect to any employment, severance
or bonus agreement or arrangement in connection with any promotion in the
Ordinary Course); or (E) except changes in compensation or benefits applicable
to all similarly situated employees of Seller or its Affiliates or that are not
otherwise specifically targeted at the In-Scope Employees, establish, adopt,
enter into or materially amend any In-Scope Plan, any collective bargaining,
trade union or works council agreement or other labor union contract or other
plan, agreement, trust, fund, policy or arrangement for the benefit of any
In-Scope Employee;
(v)    disclose or fail to take commercially reasonable measures to maintain the
confidentiality and value of any secret or confidential APM Intellectual
Property (except in the Ordinary Course or by way of issuance of a patent or
filing of a patent application or pursuant to an appropriate non-disclosure or
license agreement); or
(vi)    (A) sell or assign any interest in or (B) except non-exclusive licenses
to customers in the Ordinary Course, grant to any third party any license to, or
enter into any covenant not to sue with respect to, in each case of (A) and (B),
any Transferred Intellectual Property;
(vii)    announce an intention, enter into any formal or informal agreement or
otherwise make a commitment, to take any of the actions specified in this
Section 5.1.

SECTION 5.2    Antitrust Notifications and Other Regulatory Approvals. If the
Trigger Date occurs prior to the Closing Date, then as promptly as practicable
following the Trigger Date, the Parties shall, and shall cause their Affiliates
to, use its and their respective commercially reasonable efforts to (i) promptly
obtain all authorizations, consents, orders, approvals and clearances of all
Governmental Authorities that may be, or become (including as a result of any
change in the direct or indirect ownership structure of the Seller) necessary
for its execution and delivery of, performance of its obligations pursuant to,
and consummation of the transactions contemplated by, this Agreement, (ii) take
all such actions as may be requested by any such


26
    

--------------------------------------------------------------------------------





Governmental Authority to obtain such authorizations, consents, orders,
approvals and clearances, (iii) avoid the entry of, or to effect the dissolution
of, any decree, order, judgment, injunction, temporary restraining order or
other order in any suit or proceeding, that would otherwise have the effect of
preventing or materially delaying the consummation of the transactions
contemplated by this Agreement and (iv) minimize the filing obligations with
Governmental Authorities contemplated by this Section 5.2 and maximize the
Parties’ ability to consummate portions of the transactions contemplated hereby
prior to the receipt of all such authorizations, consents, orders, approvals and
clearances.

SECTION 5.3    Access to Information.
(a)    From the date hereof until the Closing (or earlier termination of this
Agreement), upon reasonable notice, the Seller shall, subject to applicable Law,
(i) afford the Purchaser and its Representatives (A) reasonable access to the
offices, properties and books and records of the Seller and (B) reasonable
assistance and cooperation of the appropriate personnel and agents of the Seller
in the review of such books and records, and (ii) furnish to the officers,
employees, and other authorized Representatives of the Purchaser such additional
financial and operating data and other information related to the Purchased
Assets and the Assumed Liabilities of the Seller (or legible copies thereof) as
the Purchaser may from time to time reasonably request. All requests by the
Purchaser for access pursuant to this Section 5.3(a) shall be submitted or
directed exclusively to the Seller or such other individuals as the Seller may
designate in writing from time to time. Notwithstanding anything to the contrary
in this Agreement, the Seller shall not be required to disclose any information
to the Purchaser if such disclosure would, based on the advice of counsel, (i)
jeopardize any attorney-client or other legal privilege; (ii) contravene any
applicable Laws or binding agreement entered into prior to the date hereof; or
(iii) result in the disclosure of any confidential information of the Seller;
provided that if the Seller does not disclose any information in reliance on
this sentence, the Seller shall (A) promptly provide a written notice to the
Purchaser stating that it is withholding information in reliance on this
sentence and (B) use commercially reasonable efforts to provide the information
requested by the Purchaser in a way that does not result in any of the
consequences referred to in clauses (i), (ii) or (iii) above.
(a)    From and after the Closing Date, in order to facilitate the resolution of
any claims made against or incurred by the Purchaser related to the Purchased
Assets or the Assumed Liabilities, for a period of five (5) years after the
Closing or, if shorter, the applicable period specified in the Seller’s bona
fide document retention policy, the Seller shall, (i) retain the books and
records relating to the portion of the Purchased Assets and the Assumed
Liabilities relating to periods prior to the Closing which shall not otherwise
have been delivered to the Purchaser and (ii) upon reasonable notice, afford the
Representatives of the Purchaser reasonable access (including the right to make,
at the Purchaser’s expense, photocopies), during normal business hours, to such
books and records as the Purchaser may from time to time request; provided that
the Seller shall notify the Purchaser at least forty-five (45) Business Days in
advance of destroying any such books and records in order to provide the
Purchaser the opportunity to copy such books and records in accordance with this
Section 5.3(b). In addition, from and after the Closing Date, in order to
facilitate the resolution of any claims made against or incurred by the
Purchaser related to the Purchased Assets or the Assumed Liabilities, the Seller
shall make reasonably available to the Purchaser and its Representatives those
employees of the Seller and its Affiliates whose assistance, expertise,
testimony, notes and recollections or presence may be necessary to assist the
Purchaser in connection with its inquiries for any of the purposes referred to
above, including the presence of such persons as witnesses in hearings or trials
for such purposes.
(b)    From and after the date hereof, prior to disseminating or otherwise
disclosing any communication with any In-Scope Employee regarding commitments to
compensation,


27
    

--------------------------------------------------------------------------------





benefits, or other employment-related treatment they will receive following the
Closing, the Seller shall provide the Purchaser with such communications and
such communications shall be subject to approval by the Purchaser.

SECTION 5.4    Notifications. From the date hereof until the Closing, the Seller
shall give prompt notice to the Purchaser, and the Purchaser shall give prompt
notice to the Seller, of (a) any written notice received by such Party from any
third party (other than a Governmental Authority) alleging that the consent of
such third party is or may be required in connection with the transactions
contemplated by this Agreement if the subject matter of such communication or
the failure of such Party to obtain such consent purports to materially affect
the consummation of the transactions contemplated by this Agreement, and (b) any
Action commenced or, to such Party’s knowledge, threatened against such Party or
any of its Affiliates which purports to materially affect the consummation of
the transactions contemplated by this Agreement; provided that the delivery of
any notice pursuant to this Section 5.4 shall not limit or otherwise affect the
remedies available hereunder to the Party receiving such notice.

SECTION 5.5    Customer Communication Efforts. Promptly following the execution
of this Agreement, the Seller and the Purchaser shall cooperate to create a
communication and engagement plan (the “Communications Plan”) for customers
under the Transferred Contracts, including, mutually agreeing upon the contents
of notices (“Joint Customer Notices”) to the customers regarding the assignment
of the Transferred Contracts.  The Seller and the Purchaser shall each use their
respective reasonable best efforts to carry out the terms of the Communications
Plan.  The Seller shall promptly notify the Purchaser of any material
communications received by the Seller from any customer under any Transferred
Contract.  In the event that prior to the Closing Date any customer under a
Transferred Contract threatens, orally or in writing, to terminate a Transferred
Contract, Seller shall promptly notify the Purchaser of such threatened
termination, and the Purchaser and the Seller shall work together in good faith
and use commercially reasonable efforts to address the concerns raised by such
customer.  The Parties agree to cooperate in good faith to facilitate the
orderly transition of customers from the Seller to the Purchaser under the
Transferred Contracts.  Seller acknowledges and agrees that, following the date
hereof, the Purchaser may approach and have discussions with customers under the
Transferred Contracts for the purpose of securing such customer’s continuation
as a customer of the Purchaser following the Closing in a manner consistent with
the Communications Plan.  

SECTION 5.6    Employee Matters.
(a)    From the date hereof, the Parties agree to cooperate reasonably and in
good faith to effectuate the transfer of the In-Scope Employees from the Seller
or its Affiliates to the Purchaser and its Affiliates, including providing for
the automatic transfer of an In-Scope Employee if required under applicable Law.
The Seller further agrees that to the extent that an In-Scope Employee does not
transfer to the Purchaser or its Affiliates prior to or as of the Closing that
such In-Scope Employee shall, subject to applicable Law, be made available as of
the Closing to the Purchaser on a leased services basis until such time that the
Parties mutually agree (i) that the transfer of such In-Scope Employee is
permitted under applicable Law and (ii) it is feasible to do so. To effectuate
the intent of this Section 5.6(a), the Seller and Purchaser agree to execute a
services agreement substantially in the form attached hereto as Exhibit E and
continue to use the current


28
    

--------------------------------------------------------------------------------





agreements between the Parties or their respective Affiliates that provides for
transition services or transfer mechanisms covering the In-Scope Employees.
(b)    The Parties agree that nothing in this Section 5.6 or otherwise in this
Agreement shall supersede the Employee Benefits Matters Agreement or Annex
7.14(d) of the Transaction Agreement, which remain in full force and effect.

SECTION 5.7    Further Action; Misdirected Funds and Correspondence;
Misallocated Assets.
(a)    The Purchaser and the Seller shall use their respective commercially
reasonable efforts to take, or cause to be taken, all appropriate action, to do
or cause to be done all things necessary, proper or advisable under applicable
Law, and to execute and deliver such documents and other papers, as may be
required to carry out the provisions of this Agreement and consummate and make
effective the transactions contemplated by this Agreement.
(b)    If,
(i)    following the Closing, the Seller or its Affiliates receive any funds
that are the property of the Purchaser or its Affiliates, such receiving party
shall, or shall cause one of their Affiliates to, remit any such funds promptly
to the Purchaser within thirty (30) days following receipt of such funds; and
(ii)    following the Closing, the Purchaser or its Affiliates receive any funds
that are the property of the Seller or its Affiliates, the Purchaser shall, or
shall cause one of its Affiliates to, remit any such funds promptly to the
Seller to the Seller Bank Account within thirty (30) days following receipt of
such funds.
(c)    If, following the Closing,
(i)    (A) the Seller or its Affiliates receive any written communication
exclusively related to the Purchased Assets or the Assumed Liabilities, the
Seller shall promptly forward such communication to the Purchaser; or (B) the
Seller or its Affiliates receive written communication related, but not
exclusively, to the Purchased Assets or the Assumed Liabilities, the Seller
shall promptly forward a copy of such communication (redacted as appropriate) to
the Purchaser; and
(ii)    (A) the Purchaser receives any written communication related to the
Seller, but exclusively unrelated to the Purchased Assets or the Assumed
Liabilities, the Purchaser shall promptly forward such communication to the
Seller; or (B) the Purchaser receives written communication related, but not
exclusively, to the Purchased Assets or the Assumed Liabilities, the Purchaser
shall promptly forward a copy of such communication (redacted as appropriate) to
the Seller.
(d)    If, following the Closing, the Seller or the Purchaser identifies:


29
    

--------------------------------------------------------------------------------





(i)    any Purchased Asset that was not previously assigned or otherwise
transferred by the Seller to the Purchaser, then the Seller shall (or shall
cause its Affiliate holding such Purchased Asset to) promptly assign and
transfer the applicable Purchased Asset to the Purchaser for no additional
consideration; and
(ii)    any asset that was not a Purchased Asset that was assigned or otherwise
transferred by the Seller to the Purchaser, then the Purchaser shall (or shall
cause its Affiliate holding such asset to) promptly assign and transfer the
applicable asset to the Seller for no additional consideration.

SECTION 5.8    Transferred Contracts Schedule. Prior to entering into any new
Contract between the Seller and a third-party Person (including any new
purchaser order entered into under an existing Transferred Contract) which
exclusively relates to an obligation of the Seller to provide any GED Offering,
including the delivery of related professional services, the Seller shall
provide written notice to the Purchaser setting forth the material terms of such
Contract, including the counterparty and the services and products to be
delivered thereunder. In the event that the Purchaser provides its consent to
the entry into such Contract (provided that if the Purchaser fails to respond to
such notice within three (3) Business Days, Purchaser shall have been deemed to
consent), upon execution of such Contract by Seller and the counterparty to such
Contract shall become a Transferred Contract. On the Closing Date, the list of
Transferred Contracts set forth on Schedule 2.1(a)(i) shall be revised and
replaced by Seller to reflect (i) any new Contracts to be added to the
Transferred Contracts pursuant to this Section 5.8 and (ii) any Transferred
Contracts that have been terminated between the execution of this Agreement and
the Closing Date.

SECTION 5.9    Missing Documents.
(a)    Following the date hereof, the Seller shall deliver to the Purchaser, as
soon as reasonably practicable, (a) all Transferred Contracts listed on Schedule
2.1(a)(i) entered into on or following July 3, 2017 and (b) all Contracts
identified by the Seller after the execution of this Agreement that are between
the Seller and a third-party Person which exclusively relates to an obligation
of the Seller to provide any APM Offering, including the delivery of related
professional services, that were entered into on or following July 3, 2017 and
was not listed on Schedule 2.1(a)(i), including all statements of work under
such Contracts to the extent (i) not provided by the Seller prior to the date
hereof and (ii) outstanding obligations exist under such Contracts. Upon
delivery to the Purchaser of such Contracts under subclause (b) of the preceding
sentence, such Contracts shall be deemed to be Transferred Contracts for all
purposes under this Agreement. On the Closing Date, the list of Transferred
Contracts set forth on Schedule 2.1(a)(i) shall be revised and replaced by
Seller to reflect any new Contracts to be added to the Transferred Contracts
pursuant to this Section 5.9 unless such Contracts are earlier terminated.
(b)    Following the date hereof, the Seller shall grant the Purchaser
reasonable access to each In-Scope Employee as part of the communication and
transition plan in connection with the assignment of the Transferred Contracts
under this Agreement; provided that the Purchaser shall, with respect to the
initial contact with each In-Scope Employee only, provide the Seller with the
opportunity to review and participate in any such communication.


30
    

--------------------------------------------------------------------------------






SECTION 5.10    Consents. The Seller shall, and shall cause its Affiliates to,
give promptly such notices to third parties and use its or their commercially
reasonable efforts to obtain the third-party consents, approvals,
authorizations, waivers and estoppel certificates which may be required in
connection with the transactions contemplated by this Agreement (the
“Third-Party Consents”) and the Purchaser shall cooperate and use all reasonable
efforts to assist the Seller in connection therewith; provided, however, that
the Purchaser shall have no obligation to (i) give any guarantee or other
consideration of any nature, or commence or participate in litigation, in
connection with giving or obtaining any such Third-Party Consent, or (ii)
consent to any material change in the terms of any contract, which the Purchaser
in its reasonable discretion may deem adverse to the interests of the Purchaser,
the Purchased Assets or the Assumed Liabilities. The Seller shall consider in
good faith all comments made by the Purchaser on, and consult with the Purchaser
prior to, making any material decision or taking any material action relating to
any Third-Party Consent.

SECTION 5.11    Tax Cooperation and Exchange of Information. The Seller and the
Purchaser shall provide each other with such cooperation and information as any
of them reasonably may request of the other in filing any Tax Return, amended
Tax Return or claim for refund, determining any liability for Taxes or a right
to a refund of Taxes, participating in or conducting any audit or other
proceeding in respect of Taxes relating to the Purchased Assets or the Assumed
Liabilities or reducing or avoiding any Conveyance Tax. Such cooperation and
information shall include providing copies of relevant Tax Returns or portions
thereof, together with accompanying schedules and related work papers and
documents relating to rulings or other determinations by taxing authorities. The
Seller and the Purchaser shall make themselves (and their respective employees)
available, on a mutually convenient basis, to provide explanations of any
documents or information provided under this Section 5.11. Notwithstanding
anything to the contrary in this Section 5.11, each of the Seller and the
Purchaser shall retain all Tax Returns, schedules and work papers and all
material records or other documents in its possession (or in the possession of
its Affiliates) relating to Tax matters relevant to the Purchased Assets or the
Assumed Liabilities for the taxable period first ending after the Closing and
for all prior taxable periods until the later of (i) the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions, or (ii) six (6) years
following the due date (without extension) for such Tax Returns. Any information
obtained under this Section 5.11 shall be kept confidential, except as may be
otherwise necessary in connection with the filing of Tax Returns or claims for
refund or in conducting an audit or other proceeding.

SECTION 5.12    Straddle Periods. For all purposes under this Agreement, in the
case of any Straddle Period, the portion of Taxes that are allocable to the
portion of the Straddle Period ending on the Closing Date will be: (i) in the
case of Property Taxes and other Taxes imposed on a periodic basis without
regard to income, gross receipts, payroll or sales, deemed to be the amount of
such Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of calendar days in the portion of such
Straddle Period ending on the Closing Date and the denominator of which is the
number of calendar days in the entire Straddle Period and (ii) in the case of
all other Taxes, determined as though the relevant taxable year terminated at
the end of the Closing Date. If any Taxes for a Straddle Period relating to the
Purchased Assets or the Assumed Liabilities that are allocated to the
Pre-Closing Tax Period under this Section 5.12 are paid by the Purchaser, on the
one hand, or if any Taxes for a Straddle Period relating to the Purchased


31
    

--------------------------------------------------------------------------------





Assets or the Assumed Liabilities that are allocated to the Post-Closing Tax
Period under this Section 5.12 are paid by the Seller, on the other hand, the
proportionate amount of such Taxes allocable to the other party shall be paid
promptly by such other party to the party that paid such Taxes to the applicable
Governmental Authority promptly after the payment of such Taxes. To the extent
any amounts are paid by the Seller to the Purchaser under this Section 5.12,
such amounts shall not be duplicatively indemnified against as an Excluded
Liability.



SECTION 5.13    Conveyance Taxes. All Conveyance Taxes shall be borne equally by
the Seller and the Purchaser (regardless of whether such Conveyance Taxes are
imposed by means of withholding or otherwise), including the costs and other
expenses of filing any Tax Return relating to Conveyance Taxes. The Party
required to file and pay such Conveyance Taxes under applicable Tax Law, after
review and consent by the other Party, shall file such applications and
documents as shall permit any such Conveyance Tax to be assessed and paid on or
after the Closing. The Parties required to do so under Tax Law shall execute and
deliver all instruments and certificates as are necessary to comply with the
foregoing and provide the other Party with copies of all such filings and
evidence of payment.

SECTION 5.14    Refunds. From and after the Closing, the Seller shall be
entitled to any refunds or credits received by Purchaser with respect to
Excluded Taxes. For the avoidance of doubt, the Purchaser shall not be required
to file any amended Tax Return, litigation or contest any Tax matter to obtain a
refund request in respect of Excluded Taxes or take any action outside of the
Ordinary Course of business. The Purchaser shall pay to Seller the amount of any
such refunds or credits (together with any interest paid on such refund or
credit and net of any Income Taxes imposed thereon and any reasonable
third-party expenses incurred by the Purchaser in obtaining such refund or
credit) within five (5) Business Days following receipt thereof.

SECTION 5.15    Tax Treatment. The Parties agree, consistent with Section 9.12,
to treat the transferor of a Transferred Contract as the Seller Affiliate that
is the party thereto. The Parties shall make commercially reasonable efforts to
minimize any Taxes imposed on the transfer of the Purchased Assets and Assumed
Liabilities; provided that Purchaser shall not per se be treated as not having
made commercially reasonable efforts to minimize any Taxes imposed on the
transfer of the Purchased Assets and Assumed Liabilities if, for example, it (a)
does not form or organize a legal entity (or branch) for purposes of such
transfer, or (b) does not cause such Purchased Assets and Assumed Liabilities to
be transferred to a particular legal entity (or branch) where the operation or
ownership of such assets and liabilities by such legal entity (or branch) after
the Closing would be inconsistent with Purchaser’s commercial objectives.

SECTION 5.16    Intellectual Property Licenses.
(a)    The Purchaser, on behalf of itself and its Affiliates, hereby grants to
the Seller and its Affiliates a worldwide, non-exclusive, royalty-free, fully
paid-up, non-sublicensable (except as provided in this Section 5.16),
non-transferable (except as set forth in this Section 5.16) right and license
in, to and under any and all Transferred Intellectual Property to use following
the Closing solely in connection with the Excluded Assets and solely to the
extent and in the same manner in


32
    

--------------------------------------------------------------------------------





which such Intellectual Property was used by the Seller or any of its Affiliates
in connection with such Excluded Assets as of the Closing.
(b)    The Seller, on behalf of itself and its Affiliates, hereby grants to the
Purchaser and its Affiliates a worldwide, non-exclusive, royalty-free, fully
paid-up, non-sublicensable (except as provided in this Section 5.16),
non-transferable (except as set forth in this Section 5.16) right and license
in, to and under any and all Retained Intellectual Property to use following the
Closing solely in connection with the Purchased Assets and solely to the extent
and in the same manner in which such Intellectual Property was used by the
Seller or any of its Affiliates in connection with such Purchased Assets as of
the Closing.
(c)    Each Party and its Affiliates as a licensee under this Section 5.16 may
sublicense the rights contained within this Section 5.16 without prior written
consent of the other Party only to such sublicensing Party’s or any of its
Affiliate’s suppliers, manufacturers, contractors, distributors, consultants, or
representatives for the purpose of providing products and services in connection
with the Purchased Assets or Excluded Assets, as applicable, to, or otherwise
acting on behalf of and at the direction of, such first Party or its Affiliates
(and not for any such supplier’s, manufacturer’s, contractor’s, consultant’s or
representative’s, as applicable, independent benefit). The licenses granted in
this Section 5.16 shall not be assigned by the applicable licensee Party without
the prior written consent of the other Party and any purported assignment
without such consent shall be void; provided, however, a Party may assign its
rights under this Section 5.16 to (i) an Affiliate or (ii) to a buyer in the
sale of all or substantially all of the assets to which this license relates;
provided that the transferee of such assets shall agree in writing to be bound
by the terms of this license as if named as “Purchaser” or “Seller” herein, as
applicable.
(d)    Except as separately agreed in writing, neither Party nor any of its
Affiliates shall use the Intellectual Property licensed to such Party and its
Affiliates pursuant to this Section 5.16 except as expressly authorized in this
Section 5.16.

SECTION 5.17    Website Redirection. Seller and its Affiliates shall, commencing
on the Closing Date and continuing for a twelve (12)-month period, use
reasonable best efforts to redirect visitors of the URLs of Seller’s and its
Affiliates’ websites and web pages set forth on Section 5.17 of the Disclosure
Schedule to the URLs selected by Purchaser or its Affiliates and notified to
Seller or its Affiliates in advance.

SECTION 5.18    Bulk Transfer Laws. The Parties hereby waive compliance by the
Parties with any applicable bulk sale or bulk transfer Laws of any jurisdiction
in connection with the Sale (other than any obligations of the Seller with
respect to the application of the proceeds therefrom).

SECTION 5.19    Non-Solicitation.
(a)    For a period of three (3) years from and after the Closing Date (the
“Restricted Period”), the Seller shall not, and shall cause its Affiliates not
to, directly or indirectly, solicit for employment, hire or otherwise interfere
with the In-Scope Employees; provided, however, that the foregoing will not
prohibit the Seller from hiring or soliciting any such employees (i) who respond


33
    

--------------------------------------------------------------------------------





to a general solicitation or advertisement that is not specifically directed at
employees of the Purchaser or any of its Affiliates, (ii) whose employment
terminates at least six (6) months prior to the date of the applicable hiring
and solicitation (other than any terminations by the Purchaser) or (iii) if the
Purchaser has provided its prior written consent; provided, however, that Seller
and its Affiliates have not taken action directly or indirectly intended to
encourage, incentivize or induce such termination of such In-Scope Employee’s
employment.
(b)    From the date hereof until the end of the Restricted Period, the Seller
shall not, and shall cause its Affiliates not to, directly or indirectly,
encourage any third-party Person to take any action that would encourage, induce
or cause any customer of the Purchased Assets to terminate such Purchased Assets
or replace such Purchased Assets with another product or service; in each case,
prior to termination of the contractual term of such Purchased Assets as of the
Closing Date.

SECTION 5.20    Public Announcements. With respect to any information in respect
of the transactions contemplated hereby which shall not have been previously
issued or disclosed, except as required by Law or the rules and regulations of
any applicable stock exchange, each Party agrees that neither it nor any of its
Affiliates will issue a press release or make any other public statement or
release any public communication with respect thereto without the prior written
consent of the other Party, not to be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, each of the Parties may make any public
statements in response to questions by the press, analysts, investors or those
attending industry conferences or analyst or investor conference calls, so long
as such statements are not inconsistent with previous statements made jointly by
the Parties. The Parties agree, to the extent possible and legally permissible,
to notify, cooperate and consult with, the other Party prior to issuing or
making any such public statement (and be provided a reasonable opportunity to
comment on such public statement).

SECTION 5.21    Waiver and Release.
(a)    The Purchaser, on behalf of itself and its Affiliates, hereby irrevocably
releases and discharges the Seller, its Affiliates and its and their respective
Representatives from all claims, demands, actions, judgments and causes of
action that the Purchaser or any of its Affiliates has as of the date hereof
arising out of the subject matter described on Schedule 5.21(a) to this
Agreement.
(b)    For the avoidance of doubt, the foregoing sentence shall not release,
discharge or otherwise waive any claims, demands, actions, judgments or causes
of action, if any, that either the Purchaser or any of its Affiliates has as of
the date hereof with respect to (a) Intellectual Property (as such term is
defined in the Amended A&R MPSA) or Technology infringement or misappropriation
(including any of the Seller’s or its Affiliates’ and its and their respective
Representatives’ indemnification obligations under Article VIII of the Amended
A&R MPSA with respect thereto), (b) any breach of Section 11.02 (Treatment of
Confidential Information) under the Amended A&R MPSA, (c) any breach of the
Seller’s, its Affiliates’ and its and their respective Representatives’
obligations with respect to the contracts set forth on Schedule 5.21(b) of this
Agreement or (d) any claims, demands, actions, judgments or causes of action
under this Agreement (including any breach of the representations and warranties
set forth in Section 3.16) or (e) any


34
    

--------------------------------------------------------------------------------





breach of any term of Statements of Work or Purchase Orders entered into under
the Amended A&R MPSA that are in effect or not fully paid as of the date hereof
to the extent such breach would not also be a breach of the terms of the Amended
A&R MPSA (except with respect to the subject matter of (a) through (d) of this
sentence) (it being understood that, in each case, this sentence is not, and
shall not be understood as, an acknowledgement of the existence or validity of
any such claims, demands, actions, judgments or causes of action).

ARTICLE VI    
CONDITIONS TO CLOSING

SECTION 6.1    Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:
(a)    Representations, Warranties and Covenants. (i) (A) The Purchaser
Fundamental Representations shall be true and correct in all respects, (B) the
representations and warranties of the Purchaser contained in this Agreement that
are qualified by “materiality”, or words or like meaning set forth therein shall
be true and correct in all respects in each case, as of the date hereof and as
of the Closing as if made on and as of the Closing (other than such
representations and warranties that are expressly made as of another date, in
which case as of such other date), and (C) all the other representations and
warranties of the Purchaser contained in this Agreement (other than the
Purchaser Fundamental Representations) shall be true and correct (without giving
effect to any qualification as to “materiality” or words of like meaning set
forth therein) in all material respects, in each case, as of the date hereof and
as of the Closing as if made on and as of the Closing (other than such
representations and warranties that are expressly made as of another date, in
which case as of such other date) and (ii) the covenants and agreements
contained in this Agreement to be complied with by the Purchaser on or before
the Closing shall have been complied with in all material respects; and
(b)    Closing Deliverables. The Seller shall have received the deliverables set
forth in Section 2.5(b).
(c)    Antitrust and Other Regulatory Approvals. Any consents, authorizations,
orders, approvals, declarations and filings required pursuant to Section 5.2
will have been made or obtained.

SECTION 6.2    Conditions to Obligations of the Purchaser. The obligations of
the Purchaser to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or written waiver, at or prior to the
Closing, of each of the following conditions:
(a)    Representations, Warranties and Covenants. (i) (A) The Seller Fundamental
Representations shall be true and correct in all respects (except for de minimis
failures to be so true and correct), (B) the representations and warranties of
the Seller contained in this Agreement that are qualified by “materiality”, or
words or like meaning set forth therein shall be true and correct in all
respects in each case, as of the date hereof and as of the Closing as if made on
and as of the Closing (other than such representations and warranties that are
expressly made as of another date,


35
    

--------------------------------------------------------------------------------





in which case as of such other date), except, in each case, where the failure of
such representations and warranties to be so true and correct would not have a
material adverse effect on the Seller, and (C) all the other representations and
warranties of the Seller contained in this Agreement that are not qualified by
“materiality” or words or like meaning set forth therein shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date with the same force and effect as of made on and as of such date
(except to the extent that any such representation and warranty expressly speaks
as of an earlier date, in which case such representation and warranty shall be
true and correct in all material respects as of such earlier date) except, in
each case, where the failure of such representations and warranties to be so
true and correct would not have a material adverse effect on the Seller, and
(ii) the covenants and agreements contained in this Agreement to be complied
with by the Seller at or before the Closing shall have been complied with in all
material respects; and
(b)    In-Scope Employee Services Agreement. The Parties shall have entered into
an In-Scope Employee services agreement in accordance with Section 5.6(a); and
(c)    Closing Deliverables. The Purchaser shall have received the deliverables
set forth in Section 2.5(a).
(d)    Antitrust and Other Regulatory Approvals. Any consents, authorizations,
orders, approvals, declarations and filings required pursuant to Section 5.2
will have been made or obtained.

ARTICLE VII    

INDEMNIFICATION

SECTION 7.1    Survival of Representations, Warranties, Covenants and
Agreements.
(a)    The representations and warranties of the Seller and the Purchaser
contained in this Agreement will survive for a period of eighteen (18) months
after the Closing Date (the “Indemnification Period”); provided, however, that
the Fundamental Representations will survive until thirty (30) days following
the expiration of the applicable statute of limitations.
(b)    The covenants and agreements in this Agreement shall survive until thirty
(30) days following the expiration of the applicable statute of limitations.
(c)    Notwithstanding the foregoing, in the event written notice of any bona
fide claim for indemnification under Section 7.2(a), Section 7.2(b),
Section 7.3(a) or Section 7.3(b) shall have been given in accordance herewith
within the applicable survival period setting forth in reasonable detail the
legal and factual basis for such claim (in light of the facts then known), the
indemnification claim shall survive until such time as such claim is fully and
finally resolved. Neither the Purchaser nor the Seller shall have any liability
pursuant to this Agreement with respect to any indemnification claim first
asserted after the applicable survival period specified for such representation,
warranty, covenant or agreement in Section 7.1(a) or Section 7.1(b), as
applicable.


36
    

--------------------------------------------------------------------------------






SECTION 7.2    Indemnification by the Seller. From and after the Closing Date,
the Purchaser and its Affiliates and their respective officers, directors,
employees, agents, successors and assigns (each, a “Purchaser Indemnified
Party”) shall be indemnified and held harmless by the Seller from and against
all Losses, to the extent arising out of or resulting from:
(a)    the breach of any Seller Representation as of the date hereof or as of
the Closing as though such Seller Representation was made as of the Closing,
except for any such Seller Representation which specifically relates to another
date, the breach of which shall be determined as of such other date;
(b)    the breach of any covenant or agreement by the Seller contained in this
Agreement (including, for the avoidance of doubt, any breaches by the Seller of
the covenants contained in Section 5.1);
(c)    the Excluded Assets or the Excluded Liabilities (including, for the
avoidance of doubt, the Excluded Employee Liabilities, the Excess Liabilities
and the Excluded Taxes); provided that nothing in this Agreement shall supersede
the indemnification provisions in the Employee Benefits Matters Agreement); or
(d)    Seller’s portion of Conveyance Taxes in accordance with Section 5.13.

SECTION 7.3    Indemnification by the Purchaser. From and after the Closing
Date, the Seller and its Affiliates, officers, directors, employees, agents,
successors and assigns (each, a “Seller Indemnified Party”) shall be indemnified
and held harmless by the Purchaser from and against any and all Losses, to the
extent arising out of or resulting from:
(a)    the breach of any Purchaser Representation as of the date hereof or as of
the Closing as though such Purchaser Representation was made as of the Closing,
except for any such Purchaser Representation which specifically relates to
another date, the breach of which shall be determined as of such other date;
(b)    the breach of any covenant or agreement by the Purchaser contained in
this Agreement;
(c)    the Purchased Assets or the Assumed Liabilities (except for claims or
causes of action with respect to which the Seller is obligated to indemnify the
Purchaser Indemnified Parties pursuant to Section 7.2); or
(d)    Purchaser’s portion of Conveyance Taxes in accordance with Section 5.13.

SECTION 7.4    Limits on Indemnification.
(a)    Subject to Section 7.4(c), the Seller’s maximum aggregate liability
arising out of, related to or resulting from this Agreement, including for all
indemnification pursuant to (i) Section 7.2(a) other than with respect to
Section 3.10 (Transferred Contracts) shall not exceed $10,000,000 and (ii)
Section 7.2(a) with respect to Section 3.10 (Transferred Contracts) shall not
exceed $15,000,000.


37
    

--------------------------------------------------------------------------------





(b)    Subject to Section 7.4(c), no Losses may be claimed under Section 7.2(a),
on the one hand, or Section 7.3(a), on the other hand, by any Indemnified Party
or shall be reimbursable (i) for any individual item (or series of related items
arising out of the same facts, events or circumstances) where the Losses related
to such item or items is less than $25,000 and (ii) until the aggregate amount
of all such Losses exceeds $200,000 (the “Deductible”), in which case the
Indemnifying Party shall be required to pay or be liable for all such Losses
from the first dollar in excess of the Deductible.
(c)    The limitations set forth in Section 7.4(a) and Section 7.4(b) shall not
apply to any Losses pursuant to (i) any breaches of Fundamental Representations,
(ii) Section 7.2(b), (iii) Section 7.2(c), (iv) Section 7.2(d) (v)
Section 7.3(b), (vi) Section 7.3(c), (vii) Section 7.3(d) or (viii) fraud or
intentional misrepresentation; provided that in no event shall the maximum
aggregate liability for indemnification for Losses pursuant to (A) breaches of
Fundamental Representations, (B) Section 7.2(b), (C) Section 7.2(d), (D)
Section 7.3(b) and (E) Section 7.3(d) exceed the Purchase Price.
(d)    For all purposes of this Article VII, the amount of any Losses payable
under Section 7.2 or Section 7.3, as applicable, by the Indemnifying Party shall
be decreased by any amounts actually recovered (net of expenses incurred in
obtaining such recovery, including any insurance premium increase) by the
Indemnified Party under applicable insurance policies or from any other Person
alleged to be responsible therefor and by any Tax benefit actually realized by
the Indemnified Party arising from the incurrence or payment of any such Losses.
The Indemnified Party shall use its commercially reasonable efforts to recover
under applicable insurance policies or from any other Person alleged to be
responsible therefor prior to seeking indemnification under this Agreement. No
Indemnified Party shall be entitled to recover Losses in respect of any claim or
otherwise obtain reimbursement or restitution more than once with respect to any
claim hereunder. If the Indemnified Party receives any amounts under applicable
insurance policies, or from any other Person alleged to be responsible for any
Losses, subsequent to an indemnification payment by the Indemnifying Party, then
such Indemnified Party shall promptly reimburse the Indemnifying Party for any
payment made or expense incurred by such Indemnifying Party in connection with
providing such indemnification payment up to the amount received by the
Indemnified Party, net of any expenses incurred by such Indemnified Party in
collecting such amount. For all purposes of this Article VII, the amount of any
Losses payable under Section 7.2 or Section 7.3, as applicable, by the Seller
Indemnifying Parties shall be decreased by any amounts actually owed to any
Seller Indemnifying Party by the Purchaser or any of its Affiliates in respect
of indemnification obligations that the Purchaser owes to the Seller relating to
or in connection with the matters giving rise to such indemnifiable Losses.
(e)    In no event shall any Indemnifying Party be liable to any Indemnified
Party for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement or the
transactions contemplated hereby, or diminution of value or any damages based on
any type of multiple, regardless of whether any such claim is brought under
principles of contract law, tort law or otherwise (except (i) to the extent
necessary to reimburse an Indemnified Party for judgments actually awarded to
third parties in respect of such types of damages; or (ii)


38
    

--------------------------------------------------------------------------------





fraud or intentional misrepresentation). In no event shall Seller be liable to
any Purchaser Indemnified Party for any Losses attributable to any Liabilities
under the Transferred Contracts which arise with respect to periods prior to the
assignment to Seller or an Affiliate of Seller of such Transferred Contracts by
Purchaser or an Affiliate of Purchaser pursuant to the Transaction Agreement.
(f)    With respect to indemnification claims under Section 7.2(a), on the one
hand, or Section 7.3(a), on the other hand, both for purposes of determining
whether or not there has been a breach and for purposes of calculating the
amount of any Losses arising therefrom, all qualifications contained in any
Seller Representations or any Purchaser Representations shall be interpreted
without giving effect to any limitations or qualifications as to materiality
(whether in this Agreement or the Disclosure Schedule), including each
qualifying reference to the word “material” and “materially” and all similar
qualifiers.

SECTION 7.5    Notice of Loss; Third-Party Claims. In the case of any claim,
action, arbitration, hearing, legal complaint, investigation, litigation or suit
(whether civil, criminal, administrative) commenced, brought, conducted or heard
by or before, any Governmental Authority or arbitrator (a “Proceeding”) with
respect to which an Indemnifying Party is obligated under this Article VII to
indemnify an Indemnified Party, the Indemnified Party will give prompt written
notice thereof to the Indemnifying Party. In the event of any Proceeding
asserted by any third party (a “Third-Party Claim”), the Indemnifying Party may
assume the defense of such Third-Party Claim by employment of counsel reasonably
satisfactory to the Indemnified Party no later than thirty (30) days after the
date of the notice. The Indemnified Party shall not admit any liability with
respect to, or settle, compromise or discharge any Third-Party Claim without the
Indemnifying Party’s prior written consent. The Indemnified Party’s delay or
failure to notify timely the Indemnifying Party will not relieve the
Indemnifying Party of its obligations under this Article VII, except to the
extent the delay has an adverse impact on the Indemnifying Party’s ability to
defend against the Proceeding. If the Indemnifying Party does assume the
defense, the Indemnified Party may, if it so desires, employ counsel at its own
expense. In addition, where the named parties to a Proceeding include both the
Indemnifying Party and the Indemnified Party, the Indemnified Party shall be
entitled to retain its own counsel at the Indemnifying Party’s expense, where
the Indemnified Party has been reasonably advised by counsel that there are
conflicts of interest between the Indemnifying Party and the Indemnified Party
which make representation by the same counsel not appropriate. A claim for
indemnification for any matter not involving a third party may be asserted by
notice to the Indemnifying Party; provided, however, that failure to so notify
the Indemnifying Party shall not preclude the Indemnified Party from any
indemnification which it may claim in accordance with this Article VII.

SECTION 7.6    Set-Off. Without limiting any set-off or other rights or remedies
to which the Parties may be entitled under any applicable Law, but subject to
the limitations in Section 7.2, Section 7.3, Section 7.4 and Section 7.5, either
Party may set-off the amount of any indemnifications any applicable Indemnified
Party is entitled to under this Article VII due and payable by the other Party
pursuant to a final, non-appealable judgment against any and all amounts such
Indemnified Party owes the other Party under or in connection with this
Agreement or any Ancillary Document and the amount of such indemnifications owed
shall be reduced accordingly.


39
    

--------------------------------------------------------------------------------






SECTION 7.7    Tax Treatment. To the extent permitted by Law, the Parties agree
to treat all payments made under this Article VII, under any other indemnity
provision contained in this Agreement, and for any misrepresentations or breach
of warranties or covenants, as adjustments to the Purchase Price for all Tax
purposes.

SECTION 7.8    Exclusive Remedy. The Parties acknowledge and agree that (i)
except for the right to specifically enforce the provisions of this Agreement as
provided in Section 9.17, and (ii) except with respect to fraud or intentional
misrepresentation, after the Closing, the provisions of this Article VII shall
be the sole and exclusive remedies of the Indemnified Parties for any breach of
any representation, warranty, covenant, agreement or obligation set forth herein
or other claim arising out of this Agreement or the transactions contemplated
hereby. In furtherance of the foregoing, except with respect to fraud or
intentional misrepresentation, each Party hereby waives, to the fullest extent
permitted by Law, any and all rights, claims and causes of action for any breach
of any representation, warranty, covenant, agreement or obligation set forth
herein, or other claim arising out of this Agreement or the transactions
contemplated hereby, that it may have against the other Party and its Affiliates
arising under or based upon any Law, except pursuant to the indemnification
provisions set forth in this Agreement.

ARTICLE VIII    
TERMINATION

SECTION 8.1    Termination. This Agreement may be terminated at any time prior
to the Closing as follows:
(a)    by either the Purchaser or the Seller if the Closing shall not have
occurred twelve (12) months following the Trigger Date (or such other date as
the Purchaser and the Seller may mutually agree in writing) (the “Outside
Date”); provided, however, that the right to terminate this Agreement under this
Section 8.1(a) shall not be available to (i) the Seller if the failure of the
Seller to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date or (ii) the Purchaser if its failure to fulfill any obligation
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of the Closing to occur on or prior to such date;
(b)    by the Seller, by giving written notice to the Purchaser at any time
prior to the Closing, if the Purchaser shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
that would, if occurring or continuing on the Closing Date, give rise to the
failure of a condition set forth in Article VI, which breach cannot be or has
not been cured within thirty (30) days after the giving of written notice by the
Seller to the Purchaser specifying such breach (but no later than the Outside
Date); provided that the Seller is not then in breach of this Agreement so as to
cause any of the conditions set forth in Article VI not to be satisfied;
(c)    by the Purchaser, by giving written notice to the Seller at any time
prior to the Closing, if the Seller shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
that would give rise to the failure of a condition set forth in Article VI,
which breach cannot be or has not been cured within thirty (30) days after the
giving of written notice by the Purchaser to the Seller specifying such breach
(but no later than the Outside


40
    

--------------------------------------------------------------------------------





Date); provided that the Purchaser is not then in breach of this Agreement so as
to cause any of the conditions set forth in Article VI not to be satisfied; or
(d)    by the mutual written consent of the Purchaser and the Seller.

SECTION 8.2    Effect of Termination. In the event of termination of this
Agreement as provided in Section 8.1, this Agreement shall forthwith become void
and there shall be no Liability on the part of any Party, except that (a)
Section 5.21, this Section 8.2 and Article IX shall survive any termination and
(b) nothing herein shall affect the rights or remedies of any Party with respect
to fraud or intentional misrepresentation prior to termination.

ARTICLE IX    

GENERAL PROVISIONS

SECTION 9.1    Payments. Any payments to be made under this Agreement shall be
made by wire transfer in U.S. dollars on the relevant due date with value on
that date in immediately available funds and without deducting costs. Payments
to the Seller shall be made to such bank account designated by the Seller in
Section 9.1 of the Disclosure Schedule or such other bank account in the United
States hereafter designated by the Seller to the Purchaser (such bank account,
the “Seller Bank Account”). Payments to the Purchaser shall be made to such bank
account in the United States hereafter designated by the Purchaser to the
Seller.

SECTION 9.2    Independent Contractors. This Agreement does not create a
fiduciary relationship, partnership, joint venture or relationship of trust or
agency between the Parties or their Affiliates. In matters relating to this
Agreement, each Party will be solely responsible for the acts of its employees
and agents and such employees or agents will not be considered employees or
agents of the other Party nor will they be required to report to management of
any other Party or be deemed to be under the management or direction of the
other Party. Neither Party will have any right, power or authority to create any
obligation, express or implied, on behalf of the other Party except to the
extent expressly provided herein.

SECTION 9.3    Confidentiality.
(a)    The Parties shall not, and shall cause all other Persons having access to
information of the other Party that is known to such Person as confidential or
proprietary including, for the avoidance of doubt, the existence, terms and
conditions of the Transferred Contracts (“Confidential Information”) not to,
disclose to any other Person or use, except for purposes of this Agreement, any
Confidential Information of the other Party; provided, however, that each Party
may disclose Confidential Information of the other Party, to the extent
permitted by applicable Law: (i) to its Representatives and Affiliates on a
need-to-know basis in connection with the performance of such Party’s
obligations under this Agreement; (ii) in any report, statement, testimony,
authorization or approval request, notice, filing or other submission to any
Governmental Authority having jurisdiction over the disclosing Party; or (iii)
in order to comply with applicable Law, or in response to any summons, subpoena
or other legal process or formal or informal investigative demand issued to the
disclosing Party in the course of any litigation, investigation or
administrative


41
    

--------------------------------------------------------------------------------





proceeding. In the event that a Party becomes legally compelled (based on advice
of counsel) by Law, deposition, interrogatory, request for documents subpoena,
civil investigative demand or similar judicial or administrative process to
disclose any Confidential Information of the other Party, such disclosing Party
shall provide the other Party with prompt prior written notice of such
requirement, and, to the extent reasonably practicable, cooperate with the other
Party (at such other Party’s expense) to obtain a protective order or similar
remedy to cause such Confidential Information not to be disclosed, including
interposing all available objections thereto, such as objections based on
settlement privilege. In the event that such protective order or other similar
remedy is not obtained, the disclosing Party may furnish only that portion of
the Confidential Information that has been legally compelled, and shall exercise
its reasonable efforts in good faith (at such other Party’s expense) to obtain
assurance that confidential treatment will be accorded such Confidential
Information.
(b)    Each Party shall, and shall cause its Representatives to, protect the
Confidential Information of the other Party by using the same degree of care to
prevent the unauthorized disclosure of such as the Party uses to protect its own
confidential information of a like nature, and in no event less than
commercially reasonable care.
(c)    Each Party shall direct its Representatives to comply with the same
restrictions on use and disclosure of Confidential Information and bind such
Party in advance of the disclosure of any such Confidential Information to such
Representatives. Each Party shall be responsible for any failure by its
Representatives to comply with the restrictions on use and disclosure of
Confidential Information contained herein.
(d)    Each Party shall comply with all applicable state, federal and foreign
privacy and data protection Laws that are or that may in the future be
applicable to this Agreement.
(e)    The Parties acknowledge and agree that, following the Closing, the
existence, terms and conditions of the Transferred Contracts shall be deemed to
be “Confidential Information” of the Purchaser.

SECTION 9.4    Further Assurances. Each Party covenants and agrees without any
additional consideration that it shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
this Agreement.

SECTION 9.5    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or (and, in the
case of delivery in person or by overnight mail, shall be deemed to have been
duly given upon receipt) by delivery in person or overnight mail to the
respective Parties, delivery by facsimile transmission (providing confirmation
of transmission) to the respective Parties or delivery by electronic mail
transmission (providing confirmation of transmission) to the respective Parties.
Any notice sent by electronic mail transmission shall be followed reasonably
promptly with a copy delivered by overnight mail. All notices, requests, claims,
demands and other communications hereunder shall be addressed as follows, or to
such other address, facsimile number or email address for a Party as shall be
specified in a notice given in accordance with this Section 9.5:


42
    

--------------------------------------------------------------------------------





(a)    if to the Seller:
Baker Hughes, a GE company, LLC
1702 Aldine Westfield Road
Houston, Texas 77073
Attention: William D. Marsh
E-mail:     will.marsh@bhge.com
Telephone: (713) 879-1257
Facsimile: (713) 439-8472


with a copy (which shall not constitute notice) to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:    Stephen Salmon
E-mail:    stephen.salmon@davispolk.com


(b)    if to the Purchaser:
GE Digital LLC
2700 Camino Ramon, Suite 450
San Ramon, CA 94583
Attention:     Katherine Butler
E-mail:     butler@ge.com


with a copy (which shall not constitute notice) to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Attention:    John A. Marzulli, Jr.
Rory O’Halloran
Waajid Siddiqui
E-mail:     jmarzulli@shearman.com
rory.o’halloran@shearman.com
waajid.siddiqui@shearman.com
Facsimile: (212) 848-7179

SECTION 9.6    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the Ancillary Documents constitute the entire agreement of
the Parties with respect to the subject matter hereof and thereof and supersede
all prior agreements and undertakings, both written and oral, between or on
behalf of the Parties with respect to the subject matter hereof and thereof.


43
    

--------------------------------------------------------------------------------






SECTION 9.7    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their permitted successors and assigns and nothing in
this Agreement, express or implied (including the provisions of Article VII
relating to indemnified parties), is intended to or shall confer upon any other
Person, including any union or any employee or former employee of the Parties,
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever, including any rights of employment for any specified period, under
or by reason of this Agreement.

SECTION 9.8    Amendment; Waiver. No provision of this Agreement, including any
Exhibits, Annexes or Schedules thereto, may be amended, supplemented, waived or
modified except by written instrument making specific reference hereto or
thereto signed by the Parties. No waiver of any breach of or non-compliance with
this Agreement shall be deemed to be a waiver of any other subsequent breach or
non-compliance.

SECTION 9.9    Governing Law. This Agreement and any Actions (whether for breach
of contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall in all respects be governed by, and construed in
accordance with the Laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of Law rules that might lead to the application of the Laws of any
other jurisdiction. All Actions arising out of or relating to this Agreement
shall be heard and determined exclusively in any New York federal court sitting
in the Borough of Manhattan of The City of New York; provided, however, that if
such federal court does not have jurisdiction over such Action, such Action
shall be heard and determined exclusively in any New York state court sitting in
the Borough of Manhattan of The City of New York. Consistent with the preceding
sentence, each of the Parties hereby (a) submits to the exclusive jurisdiction
of any federal or state court sitting in the Borough of Manhattan of The City of
New York for the purposes of any Action arising out of or relating to this
Agreement brought by a Party; (b) agrees that service of process will be validly
effected by sending notice in accordance with Section 9.5; and (c) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the above
named courts.

SECTION 9.10    Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS


44
    

--------------------------------------------------------------------------------





APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.10.

SECTION 9.11    Counterparts; Electronic Transmission of Signatures. This
Agreement may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, and delivered by means of electronic mail
transmission or otherwise, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

SECTION 9.12    Assignment. This Agreement and all of the provisions hereto
shall be binding upon and inure to the benefit of, and be enforceable by, the
Parties and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations set forth herein shall
be assigned by either Party without the prior written consent of the other Party
and any purported assignment without such consent shall be void; provided,
however, either Party may assign any or all of its rights and obligations under
this Agreement to (i) an Affiliate or (ii) in connection with a reorganization
or a sale or disposition of any assets or lines of business of such Party;
provided that the transferee of such assets shall agree in writing to be bound
by the terms of this Agreement as if named as a “Party” hereto.

SECTION 9.13    Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph, Exhibit, Annex and Schedule are references to
the Articles, Sections, paragraphs, Exhibits, Annexes and Schedules of this
Agreement unless otherwise specified; (c) the terms “hereof”, “herein”,
“hereby”, “hereto”, and derivative or similar words refer to this entire
Agreement, including the Schedules, Annexes and Exhibits hereto; (d) references
to “$” means U.S. dollars; (e) the word “including” and words of similar import
when used in this Agreement means “including without limitation,” unless
otherwise specified; (f) the word “or” shall not be exclusive; (g) references to
“written” or “in writing” include in electronic form; (h) provisions shall
apply, when appropriate, to successive events and transactions; (i) the headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (j) the Purchaser
and the Seller have each participated in the negotiation and drafting of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in any of this Agreement; (k)
a reference to any Person includes such Person’s successors and permitted
assigns; (l) any reference to “days” means calendar days unless Business Days
are expressly specified; and (m) when calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded, if the last day of such period is not a Business
Day, the period shall end on the next succeeding Business Day.

SECTION 9.14    Non-Recourse. No past, present or future Representative,
incorporator, member or partner, of either Party shall have any liability for
any obligations or


45
    

--------------------------------------------------------------------------------





liabilities of such Party under this Agreement of or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

SECTION 9.15    Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the Party incurring
such costs and expenses.

SECTION 9.16    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either Party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.

SECTION 9.17    Specific Performance. The Parties acknowledge and agree that the
Parties will be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms or are otherwise
breached and that any non-performance or breach of this Agreement by any Party
could not be adequately compensated by monetary damages alone and that the
Parties would not have any adequate remedy at law. Accordingly, in addition to
any other right or remedy to which any Party may be entitled, at law or in
equity (including monetary damages), such Party shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to seek
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement without posting
any bond or other undertaking.
[Signature pages follow]







IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.


BAKER HUGHES, A GE COMPANY, LLC
By:
/s/ Lee Whitley    
Name: Lee Whitley
Title: Corporate Secretary



46
    

--------------------------------------------------------------------------------





GE DIGITAL LLC
By:
/s/ Katherine Butler    
Name: Katherine Butler
Title: General Counsel





[Signature Page to Asset Purchase Agreement]